 

Exhibit 10.1

 

LICENSE AGREEMENT

 

between

 

LIGHTLAKE THERAPEUTICS INC.

 

and

 

ADAPT PHARMA OPERATIONS LIMITED

 

Dated as of December 15, 2014

 

 

 

 

LICENSE AGREEMENT

 

This License Agreement (the “Agreement”) is made and entered into effective as
of December 15, 2014 (the “Effective Date”) by and between Lightlake
Therapeutics Inc., a Nevada corporation (“Lightlake”), and Adapt Pharma
Operations Limited, an Irish limited company (“Adapt”).  Lightlake and Adapt are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties”.

 

Recitals

 

WHEREAS, Lightlake owns or Controls certain intellectual property relating to
the use of intranasal naloxone for a treatment to reverse opioid overdoses; and

 

WHEREAS, Lightlake wishes to license to Adapt, and Adapt wishes to license from
Lightlake, through the license grants contemplated herein, such intellectual
property rights to develop and commercialize Products (as defined below) in
accordance with the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
conditions hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, do hereby agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Unless otherwise specifically provided herein, the following terms shall have
the following meanings:

 

1.1           “Adapt” has the meaning set forth in the preamble hereto.

 

1.2           “Adapt Applied Know-How” means all Information Controlled by Adapt
or any of its Affiliates as of the Effective Date or during the Term (other than
as a result of the licenses granted by Lightlake to Adapt under this Agreement)
and incorporated by Adapt in any Product prior to any termination of this
Agreement (provided, however, that such Information is necessary or reasonably
useful for the Development, manufacture or Commercialization of any Product).

 

1.3           “Adapt Applied Patents” means all of the Patents Controlled by
Adapt or any of its Affiliates as of the Effective Date or during the Term
(other than as a result of the licenses granted by Lightlake to Adapt under this
Agreement) that claim any Adapt Applied Know-How or claim or cover a Product.

 

2

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

1.4           “Affiliate” means, with respect to a Party, any Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such Party.  For purposes of this
definition, “control” and, with correlative meanings, the terms “controlled by”
and “under common control with”, means (i) the possession, directly or
indirectly, of the power to direct the management or policies of a business
entity, whether through the ownership of voting securities, by contract relating
to voting rights or corporate governance, or otherwise; or (ii) the ownership,
directly or indirectly, of more than fifty percent (50%) of the voting
securities or other ownership interest of a business entity (or, with respect to
a limited partnership or other similar entity, its general partner or
controlling entity).  The Parties acknowledge that in the case of certain
entities organized under the laws of certain countries outside of the United
States, the maximum percentage ownership permitted by law for a foreign investor
may be less than fifty percent (50%), and that in such case such lower
percentage shall be substituted in the preceding sentence, provided that such
foreign investor has the power to direct the management or policies of such
entity.  

 

1.5           “Applicable Law” means federal, state, local, national and
supra-national laws, statutes, rules, and regulations, including any rules,
regulations, guidelines, or other requirements of the Regulatory Authorities,
major national securities exchanges or major securities listing organizations,
that may be in effect from time to time during the Term and applicable to a
particular activity.

 

1.6           “*** REDACTED ***Unit Dose Device” means that certain nasal
unit-dose spray device sold by *** REDACTED *** Inc. or its Affiliates.

 

1.7           “Business Day” means a day other than a Saturday or Sunday on
which banking institutions in New York, New York and Ireland are open for
business.

 

1.8           “Calendar Quarter” means each successive period of three (3)
calendar months commencing on January 1, April 1, July 1 and October 1, except
that the first Calendar Quarter of the Term shall commence on the Effective Date
and end on the day immediately prior to the first to occur of January 1, April
1, July 1 or October 1 after the Effective Date, and the last Calendar Quarter
shall end on the last day of the Term.

 

1.9           “Calendar Year” means each successive period of twelve (12)
calendar months commencing on January 1 and ending on December 31, except that
the first Calendar Year of the Term shall commence on the Effective Date and end
on December 31 of the year in which the Effective Date occurs and the last
Calendar Year of the Term shall commence on January 1 of the year in which the
Term ends and end on the last day of the Term.

 

1.10         “Change in Control” means with respect to a Party: (1) the sale of
all or substantially all of such Party’s assets or business relating to this
Agreement; (2) a merger, reorganization or consolidation involving such Party in
which the holders of voting securities of such Party outstanding immediately
prior thereto cease to hold voting securities that represent at least fifty
percent (50%) of the combined voting power of the surviving entity immediately
after such merger, reorganization or consolidation; or (3) a person or entity,
or group of persons or entities, acting in concert acquire more than fifty
percent (50%) of the voting equity securities or management control of such
Party.

 



3

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

1.11         “Commercial Sublicensee” means a Sublicensee to whom Adapt has
granted a right to offer for sale, have sold or sell one or more Products in all
or a portion of the Territory including exclusive distributors, but excluding
(i) Persons who Manufacture Product(s) or any element thereof and sell such
Product(s) only to or at the direction of Adapt, Sublicensees or any of their
respective Affiliates, (ii) wholesalers, (iii) pharmacies, (iv) Persons
comprising the First Responder Market, (v) any Person performing third party
logistics or warehousing services on behalf of Adapt or its Affiliates or
Sublicensees, and (v) any other Person to whom Adapt has not relinquished
material control over commercial decision-making in respect of the applicable
Products and where such Person does not have any obligation to make an upfront,
milestone or royalty payment with respect to the applicable Products.

 

1.12         “Commercialization” means any and all activities directed to the
preparation for sale of, offering for sale of, or sale of a Product, including
activities related to marketing, promoting, distributing, and importing such
Product, and interacting with Regulatory Authorities regarding any of the
foregoing.  When used as a verb, “to Commercialize” and “Commercializing” means
to engage in Commercialization, and “Commercialized” has a corresponding
meaning.

 

1.13         “Commercialization Costs” means the out-of-pocket costs and
expenses incurred by Adapt or its Affiliates directly attributable to, or
reasonably allocable to, the Commercialization of a Product.  Commercialization
Costs for a Product shall include, preparation of promotional, advertising,
communication, medical, and educational materials relating to the Product and
other Product literature and selling materials, activities directed to marketing
of the Product, including purchase of market data, development and conduct of
market research, advertising, public relations, public affairs and other
communications with Third Parties regarding the Product; development and conduct
of sales force training (including materials, programs and travel to and
attendance at training programs) for medical representatives responsible for
promoting the Product; and development and maintenance of sales bulletins, call
reporting and other monitoring/tracking, sales force targeting, validation and
alignment programs and documentation.

 

1.14         “Commercially Reasonable Efforts” means, with respect to the
objective that is the subject of such efforts, such reasonable, good faith
efforts and resources as a similarly-situated (including in relation to size and
personnel and other resources) company within the pharmaceutical industry would
normally use to accomplish a similar objective under similar circumstances, it
being understood and agreed that, with respect to the Development and
Commercialization of a Product by Adapt, such efforts shall take into account
the Product’s safety and efficacy, its cost to Develop, the competitiveness of
alternative products marketed by or being developed by Third Parties and the
nature and extent of market exclusivity (including Patent coverage and
regulatory exclusivity), the likelihood of obtaining Regulatory Approval, the
expected or actual pricing, reimbursement and formulary status, the Product’s
expected or actual profitability, including the amounts of marketing and
promotional expenditures with respect to such Product and all other relevant
factors with respect to the market for the Product, on a country-by-country
basis.  

 



4

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

1.15         “Confidential Information” means any technical, business, or other
information or data provided orally, visually, in writing or other form by or on
behalf of one Party to the other Party in connection with this Agreement
(including any information provided under either that certain Mutual
Non-Disclosure Agreement between the Parties dated May 1, 2014 or that certain
Three-Way Confidential Disclosure Agreement among Lightlake, Adapt Pharma
Operations Limited and *** REDACTED four words*** dated August 13, 2014
collectively, (“Existing CDAs”), including information relating to the terms of
this Agreement, any Product (including the Regulatory Documentation), any
Exploitation of any Product, any know-how with respect thereto developed by or
on behalf of the disclosing Party or its Affiliates (including Lightlake
Know-How and Adapt Applied Know-How, as applicable), or the scientific,
regulatory or business affairs or other activities of either
Party.  Notwithstanding the foregoing, (i) all non-clinical, clinical,
technical, chemical, safety, and scientific data and information and other
results, and results of test method development and stability testing,
toxicology, formulation, process development, manufacturing scale-up,
qualification and validation, quality assurance/quality control activities and
statistical analysis, including relevant laboratory notebook information,
screening data, and synthesis schemes, including descriptions in any form, data
and other Information relating to or resulting from the conduct of Development
of Products after the Effective Date, or relating to or resulting from the
pharmacokinetics study in respect of a Product commenced or commissioned by or
at the direction of Lightlake prior to the Effective Date (the “Pharmacokinetic
Data”), shall be Confidential Information of Adapt and (ii) subject to the
foregoing clause (i), Joint Know-How shall be deemed to be the Confidential
Information of both Parties.

 

1.16         “Control” means, with respect to any item of Information,
Regulatory Documentation, material, Patent, or other property right existing on
or after the Effective Date and during the Term, possession of the right,
whether directly or indirectly, and whether by ownership, license or otherwise
(other than by operation of the license and other grants in Section 4.1 or 4.2),
to grant a license, sublicense or other right (including the right to reference
Regulatory Documentation) to or under such Information, Regulatory
Documentation, material, Patent, or other property right as provided for herein
without violating the terms of any agreement or other arrangement with any Third
Party.

 

1.17         “Development” means all activities related to research,
pre-clinical and other non-clinical testing, test method development and
stability testing, toxicology, formulation, process development, manufacturing
scale-up, qualification and validation, quality assurance/quality control,
clinical studies, statistical analysis and report writing, the preparation and
submission of Drug Approval Applications, regulatory affairs with respect to the
foregoing and all other activities necessary or reasonably useful or otherwise
requested or required by a Regulatory Authority as a condition or in support of
obtaining or maintaining a Regulatory Approval.  When used as a verb, “Develop”
means to engage in Development.

 

1.18         “Development Costs” means the out-of-pocket costs and expenses
incurred by a Party or its Affiliates directly attributable to, or reasonably
allocable to, the Development of a Product, including costs and expenses
associated with obtaining and/or Manufacturing product and materials utilized in
clinical trials, submission batches or in connection with process validation,
scale-up or otherwise required for purposes of obtaining Regulatory Approval.

 



5

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

1.19         “Development Data” means all non-clinical, clinical, technical,
chemical, safety, and scientific data and information and other results,
including relevant laboratory notebook information, screening data, and
synthesis schemes, including descriptions in any form, data and other
information, in each case, that is generated by or resulting from or in
connection with the conduct of Development of Products, to the extent that the
same are Controlled by or in Adapt’s or its Affiliates’ or Adapt’s Commercial
Sublicensees’ possession, and may be disclosed to Lightlake without violating
any obligation under Applicable Law.

 

1.20         “Dollars” or “$” means United States Dollars.

 

1.21         “Drug Approval Application” means a New Drug Application (an “NDA”)
as defined in the FFDCA, or any corresponding foreign application, including,
with respect to the European Union, a Marketing Authorization Application (a
“MAA”) filed with the EMA or with the applicable Regulatory Authority of a
country in Europe with respect to the mutual recognition or any other national
approval procedure.

 

1.22         “Effective Date” means the effective date of this Agreement as set
forth in the preamble hereto.

 

1.23         “EMA” means the European Medicines Agency and any successor agency
or authority having substantially the same function.

 

1.24         “Existing Inventory Supply” means Lightlake’s existing inventory of
naloxone, excipients, devices and packaging set forth on Schedule 1.24 to be
transferred to Adapt in accordance with Section 3.6.1 and the Initial
Development Plan.

 

1.25         “Exploit” means to make, have made, import, use, sell, or offer for
sale, including to research, Develop, Commercialize, Manufacture, have
Manufactured, obtain Regulatory Approval for, hold, or keep (whether for
disposal or otherwise), have used, export, transport, distribute, promote,
market, or have sold or otherwise dispose of on a worldwide
basis.  “Exploitation” shall mean the act of Exploiting.

 

1.26         “FDA” means the United States Food and Drug Administration and any
successor agency(ies) or authority having substantially the same function.

 

1.27         “FFDCA” means the United States Federal Food, Drug, and Cosmetic
Act, 21 U.S.C. §301 et seq., as amended from time to time, together with any
rules, regulations and requirements promulgated thereunder (including all
additions, supplements, extensions, and modifications thereto).

 

1.28         “First Commercial Sale” means, with respect to a Product and a
country, the first sale by Adapt, its Affiliate or its Commercial Sublicensee to
a Third Party for monetary value of such Product in such country after
Regulatory Approval for such Product has been obtained in such country;
provided, however, no sale comprising the Limited Purdue Sales shall be deemed a
“First Commercial Sale” for purposes hereof.

 



6

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

1.29         “First Responder Market” means governmental agencies, non-profit
institutions and medical directors that prescribe on behalf of an organization
for use by fire, police, emergency medical personnel, military or similar
personnel that act as first responders, but excluding hospitals and clinics and
any Person acquiring Products through retail channels.

 

1.30         “Generic Product” means, with respect to a Product, any intranasal
product in an intranasal device that (i) is sold by a Third Party that is not a
licensee or a Commercial Sublicensee of Adapt or its Affiliates, under an
Abbreviated New Drug Application (ANDA), or any of such Third Party’s direct or
indirect licensees or sublicensees; (ii) contains naloxone as the primary active
ingredient; and (iii) is approved in reliance, in whole or in part, on the prior
approval of such Product.  A Product licensed or produced by Adapt or its
Affiliates or Commercial Sublicensees (i.e., an authorized generic product) will
not constitute a Generic Product.

 

1.31         “IND” means an application filed with a Regulatory Authority for
authorization to commence human clinical studies, including (a) an
Investigational New Drug Application as defined in the FFDCA or any successor
application or procedure filed with the FDA, (b) any equivalent of a United
States IND in other countries or regulatory jurisdictions, and (c) all
supplements, amendments, variations, extensions and renewals thereof that may be
filed with respect to the foregoing.

 

1.32         “Information” means all technical, scientific, and other know-how
and information, trade secrets, knowledge, technology, means, methods,
processes, practices, formulae, instructions, skills, techniques, procedures,
experiences, ideas, technical assistance, designs, drawings, assembly
procedures, computer programs, apparatuses, specifications, data, results and
other material, including: biological, chemical, pharmacological, toxicological,
pharmaceutical, physical and analytical, pre-clinical, clinical, safety,
manufacturing and quality control data and information, including study designs
and protocols, assays, biological methodology, other data relating to
Development, all data, information and materials relating to Commercialization,
including customer lists (both actual and target customers), any market studies
and competitive data; in each case (whether or not confidential, proprietary,
patented or patentable) in written, electronic or any other form now known or
hereafter developed.

 

1.33         “Initial Development Plan” means the initial Development Plan
(including the Development budget) attached hereto as Schedule 1.33 covering the
initial Development activities, as the same may be amended from time to time in
accordance with the terms hereof.

 

1.34         “Invention” means any writing, invention, discovery, improvement,
technology, Information or other Know-How (in each case, whether patented or
not) that is not existing as of the Effective Date and is invented under this
Agreement during the Term.

 

1.35         “LIBOR” means the London Interbank Offered Rate for deposits in
United States Dollars having a maturity of one month published by the British
Bankers’ Association, as adjusted from time to time on the first London business
day of each month.

 



7

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

1.36         “Liens” means any and all liens, encumbrances, charges, security
interests, options, claims, mortgages, pledges, or agreements, obligations,
understandings or arrangements or other restrictions on title or transfer of any
nature whatsoever.

 

1.37         “Lightlake” has the meaning set forth in the preamble hereto.

 

1.38         “Lightlake Know-How” means all Information Controlled by Lightlake
or any of its Affiliates as of the Effective Date or at any time during the Term
(subject to Section 11.3.2) that is not generally known and is necessary or
reasonably useful for the Development, manufacture, or Commercialization of a
Product, but excluding any Information to the extent covered or claimed by
published Lightlake Patents or Joint Patents or any Joint Know-How.

 

1.39         “Lightlake Patents” means all of the Patents Controlled by
Lightlake or any of its Affiliates as of the Effective Date or at any time
during the Term (subject to Section 11.3.2) that claim or disclose the
Development, Manufacture, or Commercialization of a Product, but excluding any
Joint Patents, and excluding the Product Specific Patents.

 

1.40         “Limited Purdue Sales” means the sale of such number of units of
Product(s) that Adapt is obligated to sell to or at the direction of Purdue
pursuant to the Purdue Agreement, up to either (i) such number of units having
an aggregate fair market value of fifty thousand dollars or (ii) an aggregate of
2,500 units (of two doses each), which ever is greater.  For clarity, sales of
Products to Purdue in excess of the foregoing number of units shall not be
included in Limited Purdue Sales.  

 

1.41         “MAA” has the meaning set forth in the definition of “Drug Approval
Application.”

 

1.42         “Major Market” means each of France, Germany, Italy, Spain or
United Kingdom.

 

1.43         “Manufacture” or “Manufacturing” means all activities related to
the production, manufacture, processing, filling, finishing, packaging,
labeling, shipping and holding of a Product or any intermediate thereof,
including clinical and commercial manufacture.

 

1.44         “NDA” has the meaning set forth in the definition of “Drug Approval
Application.”

 

1.45         “Net Sales” means, with respect to a Product for any period, the
total amount billed or invoiced on sales of such Product during such period by
Adapt, its Affiliates, or Sublicensees to Third Parties, less the following
normal and customary bona-fide deductions and allowances actually taken:

 

1.45.1         trade, cash and quantity discounts;

 



8

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

1.45.2         price reductions, refunds or rebates, retroactive or otherwise,
imposed by, negotiated with or otherwise paid (whether in cash or trade) to
governmental authorities or third party payors;

 

1.45.3         taxes on sales (such as sales, value added, or use taxes) and
customs and excise duties and other duties related to sale, in each case, to the
extent such taxes are included in the gross amount invoiced;

 

1.45.4         wholesale and distribution fees, deductions and prompt pay
discounts;

 

1.45.5         bad debts not exceeding five percent (5%) of the value of the
sales of Product during the then-current Calendar Year, provided that any
recovery of bad debts shall be deemed a sale for purposes of this definition of
“Net Sales”;

 

1.45.6         amounts repaid, deducted or credited by reason of rejections,
defects, recalls or returns, or because of retroactive price reductions,
including rebates or wholesaler charge backs; and

 

1.45.7         freight, insurance, and other transportation charges to the
extent added to the sale price and set forth separately as such in the total
amount invoiced.

 

Notwithstanding the foregoing, Net Sales shall not include (i) transfers or
dispositions for charitable, pre-clinical, clinical, regulatory, or governmental
purposes or (ii) sales or transfers comprising the Limited Purdue Sales.  To the
extent that Adapt, its Affiliate or any Commercial Sublicensee sells a Product,
on an arms-length basis, to any Sublicensee who is not an Affiliate of such
selling Person for resale, only the initial sale of such Product by Adapt, its
Affiliate, or its Commercial Sublicensee shall constitute a sale for purposes of
determining Net Sales.  Except as contemplated by the immediately foregoing
sentence, Net sales shall not include sales between or among Adapt, its
Affiliates, or Sublicensees.  Net Sales shall be calculated in accordance with
the standard internal policies and procedures of Adapt, its Affiliates, or
Sublicensees, which must be in accordance with United States Generally Accepted
Accounting Principles or International Financial Reporting Standards as
applicable.  If Adapt (or any of its Affiliates or Sublicensees) for a given
Product sells such Product to a Third Party (including distributors) who also
purchases other products or services from any such entity, then Adapt agrees not
to, and shall require its Affiliates and Sublicensees not to, (a) bundle or
include the Product as part of any multiple product offering or (b) discount or
price the Product, in the case of either of the foregoing clauses (a) or (b), in
a manner that is reasonably likely to disadvantage such Product in order to
benefit sales or prices of other products offered for sale by Adapt or its
Affiliates or Sublicensees to such customer.

 

1.46         “NIDA” means The Division of Pharmacotherapies and Medical
Consequences of Drug Abuse of the National Institute on Drug Abuse.

 

1.47         “NIDA Agreement” means that certain Clinical Trial Agreement, dated
January 31, 2013, between Lightlake and NIDA.

 



9

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

1.48         “Party” and “Parties” has the meaning set forth in the preamble
hereto.

 

1.49         “Patents” means (i) all national, regional and international
patents and patent applications, including provisional patent applications;
(ii) all patent applications filed either from such patents, patent applications
or provisional applications or from an application claiming priority from either
of these, including divisionals, continuations, continuations-in-part,
provisionals, converted provisionals and continued prosecution applications;
(iii) any and all patents that have issued or in the future issue from the
foregoing patent applications ((i) and (ii)), including utility models, petty
patents and design patents and certificates of invention; (iv) any and all
extensions or restorations by existing or future extension or restoration
mechanisms, including revalidations, reissues, re-examinations and extensions
(including any supplementary protection certificates and the like) of the
foregoing patents or patent applications ((i), (ii), and (iii)); and (v) any
similar rights, including so-called pipeline protection or any importation,
revalidation, confirmation or introduction patent or registration patent or
patent of additions to any of such foregoing patent applications and patents.

 

1.50         “Person” means an individual, sole proprietorship, partnership,
limited partnership, limited liability partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, foundation, joint venture or other similar entity or organization,
including a government or political subdivision, department or agency of a
government.

 

1.51         “Product” means any pharmaceutical product or medical device,
whether prescription or over-the-counter, marketed for a treatment of opioid
overdose containing naloxone, alone or in combination with one or more other
active or inactive ingredients, in any intranasal form, presentation, strength
or delivery systems; provided, however, that “Product” shall not refer to any
product Controlled, developed, manufactured, marketed, sold, offered for sale,
exported, or imported directly or indirectly by a Sublicensee if such
Sublicensee’s rights in respect of such product were obtained or developed
independently of any sublicense or right granted by Adapt hereunder.

 

1.52         “Product Specific Patents” means those Patents set forth on
Schedule 1.52.

 

1.53         “Product Trademarks” means the Trademark(s) to be used by Adapt or
its Affiliates or its or their respective Sublicensees for the Commercialization
of Products and any registrations thereof or any pending applications relating
thereto (excluding, in any event, any trademarks, service marks, names or logos
that include any corporate name or logo of the Parties or their Affiliates).

 

1.54         “Purdue” means Purdue Pharma LP or such Affiliate of Purdue Pharma
LP that is the initial party to the Purdue Agreement, or any assignee or
successor to such Person’s rights or obligations under the Purdue Agreement.

 



10

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

1.55         “Purdue Agreement” means the license agreement to be entered into
by Lightlake or Adapt or one of their Affiliates with Purdue Pharma LP based
upon the term sheet between Lightlake and Purdue Pharma LP dated September 24,
2014.  

 

1.56         “Regulatory Approval” means, with respect to a country or other
jurisdiction, any and all approvals (including Drug Approval Applications),
licenses, registrations, or authorizations of any Regulatory Authority necessary
to commercially distribute, sell, offer for sale, market, import or use a
Product in such country or other jurisdiction, including, where applicable,
(i) pricing or reimbursement approval in such country or other jurisdiction,
(ii) pre- and post-approval marketing authorizations (including any prerequisite
Manufacturing approval or authorization related thereto), and (iii) labeling
approval.

 

1.57         “Regulatory Authority” means any applicable supra-national,
federal, national, regional, state, provincial, or local governmental or
regulatory agencies, departments, bureaus, commissions, councils, or other
government entities (e.g., the FDA and EMA) regulating or otherwise exercising
authority with respect to activities contemplated in this Agreement, including
the Exploitation of Products.

 

1.58         “Regulatory Costs” means the out-of-pocket costs and expenses
incurred by a Party or its Affiliates in connection with the preparation,
obtaining or maintaining of Regulatory Documentation and Regulatory Approvals
for the Product, including any filing fees that are consistent, if applicable,
with the Development Plan.

 

1.59         “Regulatory Documentation” means all (i) applications (including
all INDs and Drug Approval Applications), registrations, licenses,
authorizations, and approvals (including Regulatory Approvals);
(ii) correspondence and reports submitted to or received from Regulatory
Authorities (including minutes and official contact reports relating to any
communications with any Regulatory Authority) and all supporting documents with
respect thereto, including all regulatory drug lists, advertising and promotion
documents, adverse event files, and complaint files; and (iii) clinical and
other data contained or relied upon in any of the foregoing, in each case ((i),
(ii), and (iii)) relating to a Product.

 

1.60         “Senior Officer” means, with respect to Lightlake, its Chief
Executive Officer or his/her designee or his/her designee, and with respect to
Adapt, its Chief Executive Officer or Chief Operating Officer or his/her
designee.

 

1.61         “Sublicensee” means a Person, other than an Affiliate, that is
granted a sublicense by Adapt under a license granted in Section 4.1 or a right
by Adapt, its Affiliates or Commercial Sublicensees to sell a Product, offer a
Product for sale, or have a Product sold (each such sublicense or right, a
“Sublicense”).

 

1.62         “Third Party” means any Person other than Lightlake, Adapt and
their respective Affiliates.

 



11

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

1.63         “Trademark” means any word, name, symbol, color, designation or
device or any combination thereof that functions as a source identifier,
including any trademark, trade dress, brand mark, service mark, trade name,
brand name, logo or business symbol, whether or not registered.

 

1.64         “United States” or “U.S.” means the United States of America and
its territories and possessions (including the District of Columbia and Puerto
Rico).

 

Additional Definitions.  The following terms have the meanings set forth in the
corresponding Sections of this Agreement:

 

Term   Section “Adapt Indemnitees”   9.2 “Annual Net Sales Milestone Threshold”
  5.3.1 “Annual Net Sales-Based Milestone Table”   5.3.1 “Annual Net Sales-Based
Milestone Payment”   5.3.1 “Annual Net Sales-Based Milestone Payment Date”  
5.3.1 “Audit Arbitrator”   5.13.2 “Breaching Party”   10.3 “Competing Product”  
4.6 “Core IP”   5.5 “Default Notice”   10.3 “Development Plan”   3.1 “Follow-On
Product”   5.2.5 “Force Majeure”   11.1 “First Product”   5.2.6 “Generic
Competition”   5.4.2 “Indemnification Claim Notice”   9.3 “Indemnified Party”  
9.3 “Initial First Responder Sales”   5.4.1 “Joint Development Committee” or
“JDC”   2.1 “Joint Know-How”   6.1.2 “Joint Patents”   6.1.2 “Joint Intellectual
Property Rights”   6.1.2 “Lightlake Cost Cap”   3.8.1 “Lightlake Indemnitees”  
9.1 “Losses”   9.1 “Non-Breaching Party”   10.3 “Payment”   5.8 “Pharmacokinetic
Data”   1.15 “Reconciliation Development Payment”   5.11.2 “Recovery”   6.4.3(d)
“ROFN”   4.3.3 “Sublicense”   1.61

 

12

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 



Term   Section “Target Filing Date”   3.2.3 “Term”   10.1 “Third Party Claims”  
9.1

 

ARTICLE 2
JOINT DEVELOPMENT COMMITTEE

 

2.1           Formation.  Within fifteen (15) days after the Effective Date, the
Parties shall establish a joint development committee (the “Joint Development
Committee” or “JDC”).  The JDC shall consist of relevant representatives from
each of the Parties, each with the requisite experience and seniority to enable
such person to make decisions on behalf of the Parties with respect to the
issues falling within the jurisdiction of the JDC.   Each Party shall be
entitled to appoint up to two (2) representatives to the JDC.  From time to
time, each Party may substitute one (1) or more of its representatives to the
JDC on written notice to the other Party.  Adapt shall designate from its
representatives the chairperson for the JDC.  From time to time, Adapt may
change the representative who will serve as chairperson on written notice to
Lightlake.

 

2.2           Specific Responsibilities.  The JDC shall meet monthly in person
or by phone for the purpose of facilitating the transition of Development of the
Product from Lightlake to Adapt.  At least seven (7) days prior to each meeting,
each Party shall circulate an agenda of items that such Party wishes to cover in
such meeting. In particular, the JDC shall:  

 

2.2.1           review and serve as a forum for discussing the Initial
Development Plan, and review amendments thereto;

 

2.2.2           oversee any transition activities under the Initial Development
Plan;

 

2.2.3           serve as a forum for discussing strategies for obtaining
Regulatory Approvals for Products; and

 

2.2.4           perform such other functions as are set forth herein or as the
Parties may mutually agree in writing, except where in conflict with any
provision of this Agreement.

 

2.3           Disbandment.  Upon the *** REDACTED ***anniversary of the
Effective Date, the JDC shall have no further responsibilities or authority
under this Agreement and will be considered dissolved by the Parties.

 

2.4           Decision Making.   If the JDC cannot, or does not, reach consensus
on an issue at a particular meeting, Adapt shall make the decision; provided;
however, that Adapt may not exercise its decision making authority in a manner
that would increase Lightlake’s full-time employee obligations under the Initial
Development Plan, significantly modify the types of activities that Lightlake
would have to perform under the Initial Development Plan, extend Lightlake’s
period of performance more than *** REDACTED ***months after the Effective Date
or increase the Lightlake Cost Cap.  

 



13

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

2.5           Limitations on JDC Authority.  Each Party shall retain the rights,
powers, and discretion granted to it under this Agreement and no such rights,
powers, or discretion shall be delegated to or vested in the JDC unless such
delegation or vesting of rights is expressly provided for in this Agreement or
the Parties expressly so agree in writing.  The JDC shall not have the power to
amend, modify, or waive compliance with this Agreement, which may only be
amended or modified as provided in Section 11.9 or compliance with which may
only be waived as provided in Section 11.11.

 

ARTICLE 3
DEVELOPMENT, REGULATORY AND COMMERCIALIZATION ACTIVITIES

 

3.1           Development Plan.

 

3.1.1            Development Plan Delivery.  By no later than November 1st of
each Calendar Year during the Term after the Calendar Year in which the Initial
Development Plan was delivered until First Commercial Sale of a Product in the
United States, Adapt shall prepare a written development plan that describes
generally the material Development activities to be undertaken by or on behalf
of Adapt with respect to Products in the next Calendar Year (each, a
“Development Plan”), and each such Development Plan shall be provided to
Lightlake and Adapt shall consider any comments of Lightlake in good faith.  The
Initial Development Plan shall serve as the Development Plan for the first full
Calendar Year of this Agreement and the period from the Effective Date through
the end of the initial partial Calendar Year.  Without limiting the generality
of the foregoing, each Development Plan shall set forth, among other things and
to the extent relevant based on the stage of Development, the following with
respect to the Products then under Development:

 

(a)          any preclinical studies, toxicology studies and other clinical
studies with respect to Products;

 

(b)          regulatory plans and other elements of obtaining and maintaining
Regulatory Approvals for Products;

 

(c)          the plans and timeline for preparing the necessary Regulatory
Documentation and for obtaining Regulatory Approval for Products.

 

3.1.2           Development Plan Amendments.  Adapt may amend any Development
Plan at any time, subject to providing Lightlake an opportunity to discuss any
proposed revisions prior to making such amendment and, during the first twelve
(12) months following the Effective Date, by submitting such amendment to the
JDC prior to such amendment becoming effective; provided, however, that no such
amendment to any Development Plan may provide for an increase in Lightlake’s
full-time employee obligations under the Initial Development Plan, significantly
modify the types of activities that Lightlake would have to perform under the
Initial Development Plan, extend Lightlake’s period of performance more than
twelve (12) months after the Effective Date or increase the Lightlake Cost Cap.

 



14

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

3.2           Development.

 

3.2.1           Ongoing Development.  The Parties acknowledge and agree that
additional Development will be required to obtain Regulatory Approvals for
Products.  After the Effective Date, as between the Parties, except as set forth
in the Initial Development Plan (as the same may be amended in accordance with
Section 3.1.2) and Section 3.8.1, Adapt shall be solely responsible for
Development of the Products.

 

3.2.2           General Diligence.  Adapt shall use Commercially Reasonable
Efforts to complete the activities associated with the Development of the
initial Product for the United States that are contemplated by the Development
Plan then in effect (other than any such activities to be undertaken by
Lightlake).  Adapt shall, and shall cause its Affiliates to, comply with all
Applicable Law with respect to Products.  

 

3.2.3           Specific Diligence Requirement.  Without limiting the foregoing,
if Adapt has not filed an NDA in respect of a Product on or before the Target
Filing Date, Adapt shall be deemed to be in material breach of this Agreement
unless:

 

(a)          Adapt shall have theretofore completed those tasks in relation to
the Development of a Product contemplated on Schedule 3.2.3(a) hereto; or

 

(b)          the aggregate amount of Development Costs, Regulatory Costs and
Commercialization Costs theretofore incurred by Adapt and Lightlake after the
Effective Date, together with the costs and expenses set forth on Schedule 3.8.2
hereto, shall equal or exceed $5 million; or

 

(c)          prior to such time, a Third Party files a Drug Approval Application
in the United States for an intranasal product for the treatment of opioid
overdose and, either (i) such product has the same dosage form as the Product
being developed by Adapt or (ii) such product is deemed by the FDA to be, or
otherwise becomes, the reference drug for purposes of any NDA that would be
filed under Section 505(b)(2) of the FFDCA in respect of the Product being
developed by Adapt; or  

 

(d)          any other circumstances that the Parties have separately agreed in
writing will constitute exceptions pursuant to this Section 3.2.3 occur or
exist.  

 

For clarity, if any of the circumstances contemplated by clauses (a) through (c)
above exist, Adapt shall not be deemed to be in breach of this Agreement by
virtue of its failure to file an NDA for a Product on or prior to the Target
Filing Date, but shall remain subject to the obligation to use Commercially
Reasonable Efforts in respect of the Development of the initial Product, as set
forth above in Section 3.2.2.  In the event that none of the circumstances
contemplated above exist, but Adapt notifies and provides reasonable evidence to
Lightlake that such inability to file on or prior to the Target Filing Date is
due to variables outside of Adapt’s reasonable control, Adapt may request that
Lightlake consent to an extension of such Target Filing Date and Lightlake shall
not unreasonably withhold, delay or condition such requested extension.  “Target
Filing Date” means the date specified in the Initial Development Plan as the
date by which Adapt shall file an NDA in respect of a Product or such later date
as Lightlake may consent to in accordance with the immediately preceding
sentence, provided that in the event of (i) a delay in the Development of a
Product that is caused by a Third Party and outside the reasonable control of
Adapt or (ii) a Force Majeure, then (in either case, clause (i) or (ii)) the
Target Filing Date shall automatically be extended by the actual amount of delay
caused by a Third Party or the duration of the Force Majeure, respectively.  For
clarity, Adapt shall not be in material breach of its Development Obligations
under this Agreement, including by virtue of this Section 3.2.3, if the Target
Filing Date has been extended pursuant to this paragraph of Section 3.2.3 unless
Adapt fails to file an NDA in respect of a Product on or before the revised
Target Filing Date.  

 



15

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

3.2.4           Development Costs.  Except as otherwise provided in Section
3.8.1, Adapt shall be responsible for all costs and expenses in connection with
the Development of Products.

 

3.2.5           Interactions with Third Parties.   Except as otherwise expressly
contemplated by this Agreement or the Development Plan, or as expressly agreed
between the Parties, as between the Parties, Adapt shall be solely responsible
for and shall control, all interactions with Third Parties regarding the
Development, Manufacturing and Commercialization of the Products.

 

3.3           Regulatory Matters.

 

3.3.1           Regulatory Activities.

 

(a)          As between the Parties, Adapt shall be responsible for preparing,
obtaining, and maintaining Drug Approval Applications (including the setting of
the overall regulatory strategy therefor), other Regulatory Approvals and other
submissions, and for conducting communications with the Regulatory Authorities,
for Products (which shall include filings of or with respect to INDs and other
filings or communications with the Regulatory Authorities), in each case in
accordance with the terms of this Agreement and otherwise in Adapt’s sole
discretion.  All Regulatory Approvals applied for or received after the
Effective Date relating to Products shall be owned by and held in the name of,
Adapt.  At Adapt’s request, Lightlake shall transfer ownership of the IND in
respect of the initial Product to Adapt at no cost and shall take such action as
is necessary to confirm such transfer with the FDA.

 

(b)          Adapt shall notify Lightlake promptly (but in no event later than
forty-eight (48) hours) following its determination that any event, incident, or
circumstance has occurred that may result in the need for a recall, market
suspension, or market withdrawal of a Product, and shall include in such notice
the reasoning behind such determination, and any supporting facts.  Adapt (or
its Sublicensee) shall have the right to make the final determination whether to
voluntarily implement any such recall, market suspension, or market
withdrawal.  If a recall, market suspension or market withdrawal is mandated by
a Regulatory Authority, Adapt (or its Sublicensee) shall initiate such a recall,
market suspension or market withdrawal in compliance with Applicable Law.  For
all recalls, market suspensions, or market withdrawals undertaken, Adapt (or its
Sublicensee) shall be solely responsible for the execution and all costs
thereof.

 



16

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

3.3.2           Regulatory Costs.  Except as otherwise provided in Section
3.8.1, Adapt shall be responsible for all costs and expenses in connection with
the Development of, and obtaining and maintaining Regulatory Approvals for,
Products.

 

3.3.3           Rights of Reference and Access to Data.  

 

(a)          Adapt shall have the right to cross-reference Lightlake’s or its
Affiliate’s Regulatory Approvals and Regulatory Documentation related to
Products, and to access such Regulatory Approvals and Regulatory Documentation
and any data and know-how therein and use such data and know-how, in each case
in connection with the performance of its obligations and exercise of its rights
under this Agreement.  Lightlake hereby grants to Adapt a “Right of Reference,”
as that term is defined in 21 C.F.R. § 314.3(b) in the United States, or an
equivalent right of access/reference in any other jurisdiction, to any data,
including Lightlake’s or its Affiliates’ Regulatory Approvals and Regulatory
Documentation, that relate to a Product for use by Adapt to Develop and
Commercialize Products pursuant to this Agreement.  Lightlake or such Affiliate
shall provide a signed statement to this effect, if requested by Adapt, in
accordance with 21 C.F.R. § 314.50(g)(3) or the equivalent as required in any
other jurisdiction or otherwise provide appropriate notification of such right
of Adapt to the applicable Regulatory Authority.

 

(b)          Upon and subject to the Parties’ mutual written agreement upon
commercially reasonable terms, Adapt shall (a) grant Lightlake the right to
cross-reference Adapt’s or its Affiliate’s or Commercial Sublicensee’s
Regulatory Approvals and Regulatory Documentation related to Products, and to
access such Regulatory Approvals and Regulatory Documentation and any data and
know-how therein and use such data and know-how, in each case in connection with
the development, manufacture, use, and/or commercialization of intranasal
products containing naloxone (other than Products) and (b) grant Lightlake a
“Right of Reference,” as that term is defined in 21 C.F.R. § 314.3(b) in the
United States, or an equivalent right of access/reference in any other
jurisdiction, to any data, including Adapt’s or its Affiliates’ or Commercial
Sublicensee’s Regulatory Approvals and Regulatory Documentation, that relate to
a Product for use by Lightlake to development, manufacture, use, and/or
commercialization of intranasal products containing naloxone (other than
Products).  For the sake of clarity, this Section 3.3(b) shall be of no force or
effect unless and until the Parties agree in writing on the terms of such
foregoing rights. Notwithstanding the foregoing, Adapt shall promptly provide
Lightlake the Pharmacokinetic Data upon it becoming available, provided that
Lightlake shall not have a right to use such data or reference such data for any
purpose other than with respect to its indemnification obligations under this
Agreement.

 



17

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

3.4           Records; Reports.  Adapt shall maintain records in reasonable
detail and in good scientific manner appropriate for patent and regulatory
purposes, and in compliance with Applicable Law, which shall be materially
complete and accurate and shall properly reflect all material work done and
results achieved in the performance of its Development activities in respect of
the Products.  Following the first anniversary of the Effective Date, Adapt and
Lightlake shall meet at least once and up to twice per annum, at such times as
the Parties shall reasonably agree to discuss the then-ongoing Development and
Commercialization activities that (i) Adapt is undertaking with respect to
Products and (ii) Lightlake is undertaking in respect of other products
containing naloxone.  At each such meeting, (x) Adapt shall update Lightlake on
the material developments in respect of its Development and Commercialization of
Products and discuss in good faith any suggestions or questions Lightlake may
have and Lightlake shall be permitted to retain a copy of Adapt’s presentation
materials, subject to Article 7 hereof and (y) Lightlake shall update Adapt on
the material developments in Lightlake’s and its other licensees’ efforts to
Develop and Commercialize such other naloxone products, subject to Article 7
hereof.

 

3.5           Commercialization.

 

3.5.1           In General.  Except as otherwise provided in Section 3.8.1,
Adapt (itself or through its Affiliates or Sublicensees) shall be solely
responsible for Commercialization of Products at Adapt’s own cost and expense,
in accordance with the terms of this Agreement and otherwise in Adapt’s sole
discretion.

 

3.5.2           Diligence.  Once a Product receives all requisite Regulatory
Approvals in a particular country necessary to Commercialize such Product in
such country, Adapt shall use Commercially Reasonable Efforts to Commercialize
such Product in such country.  Adapt shall Commercialize Products in accordance
with Applicable Law.  Without limiting any of the foregoing, on a
Product-by-Product basis, Adapt shall use Commercially Reasonable Efforts to
achieve First Commercial Sale of a Product in the United States within nine (9)
months after the date on which Adapt is notified by the FDA that an NDA in
respect of such Product has received approval.

 

3.5.3           Booking of Sales; Distribution.  As between the Parties, Adapt
shall invoice and book sales, establish all terms of sale (including pricing and
discounts) and warehousing, and distribute the Products and perform or cause to
be performed all related services.  As between the Parties, Adapt shall handle
all returns, recalls, or withdrawals, order processing, invoicing, collection,
distribution, and inventory management with respect to the Products.

 

3.5.4           Product Trademarks.  Adapt shall have the sole right to
determine, in its sole discretion, the Product Trademarks to be used with
respect to the Exploitation of Products on a worldwide basis.  As between the
Parties, all such Product Trademarks shall be owned by Adapt.

 

3.6           Supply of Products.

 

3.6.1           Assignment of Existing Inventory.  Subject to Section 3.8.3,
Lightlake hereby sells and assigns to Adapt all of its right, title, and
interest in and to the Existing Inventory Supply.  Lightlake shall not be
entitled to any additional payment for such Existing Inventory.  Promptly
following the Effective Date, Lightlake shall deliver or have delivered such
supply to Adapt FCA (Incoterms 2010) the facility designated by Adapt.

 



18

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

3.6.2           Supply of Products.  Except as set forth in Section 3.6.1, as
between the Parties, subject to Section 3.8.1, Adapt shall have the sole
responsibility for, at its expense, Manufacturing (or having Manufactured) and
obtaining supply of naloxone (including all excipients) and devices (including
packaging) for pre-clinical and clinical purposes and for commercial sale of
Products by Adapt and its Affiliates and Commercial Sublicensees.  Adapt shall
use Commercially Reasonable Efforts to ensure that any agreement pursuant to
which Adapt contracts with Third Parties for the supply of the device utilized
by the Products and of finished Products may be assigned to Lightlake without
such Third Party’s consent in the event that this Agreement is terminated.

 

3.7           Subcontracting; Assigned Contracts.  Either Party may subcontract
with a Third Party to perform any or all of its obligations hereunder, provided
that (i) no such permitted subcontracting shall relieve a subcontracting Party
of any liability or obligation hereunder except to the extent satisfactorily
performed by such subcontractor, and (ii) the Party engaging such subcontractor
shall ensure that the agreement pursuant to which the subcontracting Party
engages such subcontractor (A) does not conflict with any material term of this
Agreement, and (B) contains terms obligating such subcontractor to comply with
obligations of confidentiality and non-use consistent with those set forth in
this Agreement.  Promptly after the Effective Date, Lightlake shall use
commercially reasonable efforts to assign to Adapt, and for Adapt to assume from
Lightlake all of Lightlake’s right, title, and interest in and to the Third
Party contracts set forth on Schedule 3.7 (the “Assigned Contracts”), including
(a) by obtaining from each Third Party counterparty thereto a consent in the
form attached hereto as Exhibit A and (b) entering into one or more assignment
and assumption agreements substantially in the form attached hereto as Exhibit
B.  In addition, as soon as practicable following the Effective Date (1) the
Parties shall meet with NIDA to discuss the transition of the Development of the
initial Product to Adapt as contemplated herein and (2) *** REDACTED One
Sentence of 65 Words***.  

 



19

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

3.8           Sharing of Development Costs, Regulatory Costs and
Commercialization Costs.

 

3.8.1           Cost Sharing.  Lightlake shall bear fifty percent (50%) of all
Development Costs and Adapt shall bear fifty percent (50%) of all Development
Costs (whether incurred by Lightlake or Adapt or their respective Affiliates,
Sublicensees or subcontractors) incurred after the Effective Date in accordance
with the Development Plan in connection with the Development of Products using
the *** REDACTED *** Unit Dose Device and Lightlake shall bear fifty percent
(50%) of all Regulatory Costs and Commercialization Costs incurred by Adapt and
Adapt shall bear fifty percent (50%) of all Regulatory Costs and
Commercialization Costs incurred by Adapt (whether incurred by Adapt or  its
Affiliates, Sublicensees or subcontractors), in connection with the Development
and Commercialization of the Product using the *** REDACTED *** Unit Dose Device
until such time as Lightlake has incurred Development Costs, Regulatory Costs
and Commercialization Costs of Two Million Five Hundred Thousand Dollars
($2,500,000) (the “Lightlake Cost Cap”).  After the Lightlake Cost Cap has been
reached, Adapt shall be responsible for one hundred percent (100%) of all
Development Costs, Regulatory Costs and Commercialization Costs.  For clarity,
Lightlake shall not have any obligation to bear any Development Costs,
Regulatory Costs or Commercialization Costs in connection with the Development
or Commercialization of a Product using a drug delivery device other than the
*** REDACTED ***Unit Dose Device; provided, however, in the event that Adapt
determines, in good faith, that the Product cannot be further Developed using
the *** REDACTED ***Unit Dose Device, whether due to a technical failure or
failure of any clinical study using such device, then Adapt may proceed with
Development using another device and the foregoing cost sharing provisions shall
apply to the Development Costs, Regulatory Costs and Commercialization Costs
associated with such alternate Product as well.  Notwithstanding the foregoing,
Development Costs incurred by Lightlake (or its Affiliates, Sublicensees or
subcontractors) shall only be shared and credited towards the Lightlake Cost Cap
in accordance with this Section 3.8.1 to the extent the same are either (a)
contemplated in the Initial Development Plan or a subsequent Development Plan
and are expressly approved in advance by Adapt, or are set forth on Schedule
3.8.2 or (b) paid by Lightlake after the Effective Date to suppliers and/or
vendors, including their affiliates, whose names are listed on Schedule 3.8.2,
other than *** REDACTED two words ***, for activities related exclusively to the
Product where such activities commenced before the Effective Date; provided,
however, that the aggregate amount contemplated by this clause (b) shall not
exceed $150,000.

 

3.8.2           Crediting of Certain Costs.  The Parties agree that the costs
and expenses incurred by Lightlake prior to the Effective Date in respect of the
Development of the initial Product that are specified on Schedule 3.8.2 hereto
shall be credited as Lightlake’s payment of Development Costs in accordance with
Section 3.8.1 and count towards the Lightlake Cost Cap.  For clarity, if Adapt
and its Affiliates and Sublicensees fail to incur Development Costs in excess of
the amount credited hereunder for Lightlake’s share of the Development Costs,
Lightlake shall not be entitled to any payment from Adapt for such excess
amounts.  

 

3.8.3           Payment and Reimbursement of Costs.  To the extent that either
Party is entitled to a reimbursement of costs described in Section 3.8.1, such
costs will be reconciled and paid in accordance with Section 5.11.

 

3.8.4           General.  Each Party shall maintain current and accurate records
of all costs and expenses incurred by it for which it seeks reimbursement from
the other Party pursuant to Section 3.8.1.

 

ARTICLE 4
TRANSFER AND ASSIGNMENT; GRANT OF RIGHTS

 

4.1           Grants to Adapt.  Subject to the terms and conditions of this
Agreement, Lightlake hereby grants to Adapt an exclusive (including with regard
to Lightlake) worldwide license, with the right to grant sublicenses in
accordance with Section 4.4, under the Lightlake Patents, the Product Specific
Patents, the Lightlake Know-How, and Lightlake’s interests in the Joint Patents
and the Joint Know-How, to Exploit Products.

 



20

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

4.2           Grants to Lightlake.  

 

4.2.1           Adapt hereby grants to Lightlake a non-exclusive, royalty-free
license, without the right to grant sublicenses, under the Adapt Applied
Patents, the Adapt Applied Know-How, and Adapt’s interests in the Joint Patents
and the Joint Know-How solely for purposes of performing its obligations as set
forth in, and subject to, this Agreement.

 

4.2.2           Upon and subject to agreement of commercially reasonable terms,
Adapt shall grant to Lightlake a non-exclusive, royalty-free, worldwide license,
with the right to grant sublicenses, under the Adapt Applied Patents, the Adapt
Applied Know-How and  Development Data to Develop, Manufacture and Commercialize
products containing naloxone other than a Product.  For the sake of clarity,
this Section 4.2.2 shall be of no force or effect unless and until the Parties
agree in writing on the terms of such foregoing rights.  

 

4.3           Sublicenses.

 

4.3.1           Right to Grant Sublicenses.  Adapt shall have the right to grant
Sublicenses (through multiple tiers of Sublicensees).  Adapt shall cause each
Sublicensee to comply with the applicable terms and conditions of this
Agreement.  Adapt shall remain responsible for the performance of its Affiliates
and Sublicensees that are granted Sublicenses as permitted herein, and the grant
of any such Sublicense shall not relieve Adapt of its obligations under this
Agreement.  With respect to any such Sublicense, Adapt shall ensure that the
agreement pursuant to which it grants such Sublicense (i) does not conflict with
the terms and conditions of this Agreement and (ii) contains terms obligating
the Sublicensee to comply with confidentiality and non-use provisions consistent
with those set forth in this Agreement.  With respect to any such Sublicense to
a Commercial Sublicensee, Adapt shall use Commercially Reasonable Efforts to
ensure that the agreement pursuant to which it grants such Sublicense contains
(A) terms obligating such Commercial Sublicensee to permit Lightlake rights of
inspection, access, and audit substantially similar to those provided to
Lightlake in this Agreement and (B) terms relating to intellectual property and
data ownership consistent with those set forth in this Agreement.  With respect
to any such Sublicense to a Commercial Sublicensee, Adapt shall ensure that the
agreement pursuant to which it grants such sublicense contains an exclusivity
provision consistent with that contained in Section 4.6.2.  A copy of any
Sublicense agreement with a Commercial Sublicensee executed by Adapt shall be
provided to Lightlake within fourteen (14) days after its execution; provided
that the financial terms of any such Sublicense agreement may be redacted to the
extent not pertinent to an understanding of a Party’s obligations or benefits
under this Agreement.  

 

4.3.2           Termination of Sublicenses.  In the event of termination of this
Agreement, in whole or in part, any sublicense granted by Adapt pursuant to this
Section 4.3 shall automatically be deemed to terminate to the same extent as the
license or other rights granted by Lightlake to Adapt in Section 4.2, and the
other terms and conditions of this Agreement, terminate.

 



21

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

4.3.3           Right of First Negotiation.  Notwithstanding anything to the
contrary in this Agreement, in the event Lightlake elects to license, sublicense
or sell (except in connection with a license or sale of all or substantially all
of the assets of Lightlake), in one transaction or a series of related
transactions, a controlling interest with respect to any product containing
naloxone, Lightlake shall promptly provide notice to Adapt of such election
and  Lightlake hereby grants to Adapt a right of first negotiation to license or
acquire such rights (“ROFN”).  Adapt may exercise each ROFN upon notice to
Lightlake within fifteen (15) Business Days from the date upon which Adapt
receives written notice from Lightlake.  In the event that Adapt elects to
exercise a ROFN, the Parties shall enter into good faith negotiations for a
commercially reasonable licensing or asset sale agreement.  If the Parties, in
good faith negotiations, are unable to reach agreement within seventy (70) days
after the date upon which Adapt exercised the ROFN, then Lightlake will be free
to enter an agreement for such rights with a Third Party.  

 

4.4           Retention of Rights; Limitations Applicable to License Grants.

 

4.4.1           Retained Rights of Lightlake.  Except as expressly set forth in
this Agreement, and without limitation to any rights granted or reserved to
Lightlake pursuant to any other term or condition of this Agreement, Lightlake
hereby expressly retains, on behalf of itself and its Affiliates (and on behalf
of its licensees, sublicensees and contractors):

 

(a)          non-exclusive rights in and to the Lightlake Patents, the Lightlake
Know-How, Lightlake’s interests in and to Joint Patents and Joint Know-How, in
each case solely to perform its obligations under this Agreement; and

 

(b)           all right, title, and interest in and to the Lightlake Patents,
the Lightlake Know-How, Lightlake’s interests in and to Joint Patents and Joint
Know-How, in each case to develop and obtain and maintain regulatory approvals
for, and to manufacture, commercialize and otherwise exploit any compound or
product other than Products or Competing Products.

 

4.4.2           No Other Rights Granted by Lightlake.  Except as expressly
provided herein and without limiting the foregoing, Lightlake grants no other
right or license, including any rights or licenses to the Lightlake Patents, the
Lightlake Know-How, the Regulatory Documentation, or any other Patent or
intellectual property rights not otherwise expressly granted herein.

 

4.5           Transfer of Lightlake Know-How.  As soon as practicable after the
Effective Date, Lightlake shall provide to Adapt (which can be in the form of
copies and electronic files) all material Lightlake Know-How existing as of the
Effective Date, to the extent such Lightlake Know-How has not theretofore been
provided to Adapt and is reasonably required by or useful to Adapt for the
exercise of its rights or the performance of its obligations under this
Agreement.

 



22

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

4.6           Exclusivity.  

 

4.6.1           During the Term and for a period of one year following the Term,
other than as contemplated by this Agreement, neither Party shall, and each
Party shall cause its Affiliates not to and shall use Commercially Reasonable
Efforts to cause its directors, officers and employees not to, (i) directly or
indirectly, develop, commercialize or manufacture any product containing
naloxone as the active ingredient for the treatment of opioid overdose in an
intranasal form (“Competing Product”) in any country or other jurisdiction, or
(ii) license, authorize, appoint, or otherwise enable any Third Party to
directly or indirectly, develop, commercialize or manufacture any Competing
Product in any country or other jurisdiction.

 

4.6.2           During the term of any agreement pursuant to which a Commercial
Sublicensee is granted a Sublicense to sell a Product or have a Product sold,
other than as contemplated by this Agreement, each Party shall cause its
Commercial Sublicensees not to (i) directly or indirectly, develop,
commercialize or manufacture any Competing Product in any country or other
jurisdiction in which such Commercial Sublicensee has been granted a Sublicense
to sell a Product or have a Product sold, or (ii) license, authorize, appoint,
or otherwise enable any Third Party to directly or indirectly, develop,
commercialize or manufacture any Competing Product in any such country or other
jurisdiction in which such Commercial Sublicensee has been granted a Sublicense
to sell a Product or have a Product sold.

 

4.7           Compliance with Law.  Adapt shall conduct, or cause to be
conducted, the Development, Commercialization, Manufacture and Exploitation of
Products in compliance with all Applicable Laws.

 

ARTICLE 5
PAYMENTS AND RECORDS

 

5.1           Upfront Payment.  Within one (1) Business Days after the Effective
Date, Adapt shall pay Lightlake an upfront amount equal to Five Hundred Thousand
Dollars ($500,000).  Such payment shall be nonrefundable and noncreditable
against any other payments due hereunder.

 

5.2           Regulatory Milestones.  In partial consideration of the rights
granted by Lightlake to Adapt hereunder and subject to the terms and conditions
set forth in this Agreement, Adapt shall pay to Lightlake a milestone payment
within thirty (30) days after the achievement of each of the following
milestones:

 

5.2.1           Adapt’s first receipt of notice from the FDA that an NDA in
respect of a Product has received approval, *** REDACTED ***Dollars($***
REDACTED ***);

 

5.2.2           First Commercial Sale of a Product in the United States, ***
REDACTED ***Dollars($*** REDACTED ***);

 

5.2.3           First Commercial Sale of a Product in any country or territory
outside the United States after receipt of all requisite Regulatory Approvals in
such country, *** REDACTED ***Dollars($*** REDACTED ***);

 



23

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

5.2.4           First Commercial Sale of a Product in any three (3) countries
comprising the Major Markets, *** REDACTED ***Dollars ($*** REDACTED ***);

 

5.2.5           First Commercial Sale of a Product in the United States using an
intranasal delivery device other than a unit dose delivery device (a “Follow-On
Product”), *** REDACTED ***Dollars ($*** REDACTED ***);

 

5.2.6           First Commercial Sale of a Follow-On Product in the United
States, provided, that (i) a Product using a unit dose delivery device in the
United States (“First Product”) has received Regulatory Approval, and the use of
the Follow-On Product has an improved naloxone bioavailability profile relative
to the First Product and (ii) Patents covering or claiming the Follow-On Product
are listed in the FDA’s Approved Drug Products with Therapeutic Equivalent
Evaluations (or successor thereto) with respect to such Follow-On Product, ***
REDACTED ***Dollars ($*** REDACTED ***);

 

Each milestone payment in this Section 5.2 shall be payable only upon the first
achievement of such milestone and no amounts shall be due for subsequent or
repeated achievements of such milestone, whether for the same or a different
Product.  The maximum aggregate amount payable by Adapt pursuant to this Section
5.2 is Seven Million Five Hundred Thousand Dollars ($7,500,000).

 

5.3           Sales-Based Milestones.  

 

5.3.1           In partial consideration of the license rights granted by
Lightlake to Adapt hereunder, in the event that the aggregate of all Net Sales
in a given Calendar Year exceeds a threshold (each, an “Annual Net Sales
Milestone Threshold”) set forth in the left-hand column of the table immediately
below for such Calendar Year (the “Annual Net Sales-Based Milestone Table”),
Adapt shall pay to Lightlake a milestone payment (each, an “Annual Net
Sales-Based Milestone Payment”) in the corresponding amount set forth in the
right-hand column of the Annual Net Sales-Based Milestone Table.  In the event
that in a given Calendar Year more than one Annual Net Sales Milestone Threshold
is exceeded, Adapt shall pay to Lightlake a separate Annual Net Sales-Based
Milestone Payment with respect to each Annual Net Sales Milestone Threshold that
is exceeded in such Calendar Year.  Each such milestone payment shall be due
within sixty (60) days after the end of the Calendar Quarter in such Calendar
Year in which such milestone was achieved (each, an “Annual Net Sales-Based
Milestone Payment Date”).

 

Threshold Annual Net Sales Levels   Payment Amount *** REDACTED ***   ***
REDACTED ***       *** REDACTED ***   *** REDACTED ***       *** REDACTED ***  
*** REDACTED ***      

 



24

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

Threshold Annual Net Sales Levels   Payment Amount *** REDACTED ***   ***
REDACTED ***       *** REDACTED ***   *** REDACTED ***

 

 

5.3.2           Notwithstanding anything contained in Section5.3.1, each
milestone payment in this Section 5.3 shall be payable only upon the first
achievement of such milestone in a given Calendar Year, and no amounts shall be
due for subsequent or repeated achievements of such milestone in subsequent
Calendar Years.  The maximum aggregate amount payable by Adapt pursuant to this
Section 5.3 is Forty-Eight Million Dollars ($48,000,000).

 

5.4           Royalties.

 

5.4.1           Royalty Rates.  As further consideration for the rights granted
to Adapt hereunder, subject to Section 5.4.2, commencing upon the First
Commercial Sale, Adapt shall pay to Lightlake a royalty on Net Sales during each
Calendar Year at the following rates:

 

Net Sales of all Products   Royalty Rate *** REDACTED ***   *** REDACTED ***    
  *** REDACTED ***   *** REDACTED ***       *** REDACTED ***   *** REDACTED ***
      *** REDACTED ***   *** REDACTED ***       *** REDACTED ***   *** REDACTED
***

 

5.4.2           Royalty on Certain Pre-Approval Net Sales.  As further
consideration for the rights granted to Adapt hereunder, Adapt shall pay to
Lightlake a royalty of *** REDACTED *** percent (*** REDACTED ***%)of Net Sales
of the First Product to the First Responder Market that are made prior to the
First Commercial Sale and prior to Regulatory Approval of the First Product, up
to aggregate Net Sales of *** REDACTED ***Dollars ($*** REDACTED ***) (i.e., the
maximum royalty payable pursuant to this Section 5.4.2 shall equal $ ***
REDACTED ***).  If royalties are paid under this Section 5.4.2 in the Calendar
Year of or before the First Product receives Regulatory Approval, then the
initial royalties contemplated by Section 5.4.1 shall be payable only for that
portion of aggregate Net Sales during such Calendar Year that exceeds such Net
Sales to the First Responder Market.

 



25

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

5.4.3           Generic Reduction.  Notwithstanding anything to the contrary in
Section 5.4.1, in the event that in any country during a Calendar Quarter there
is Generic Competition, the royalties payable to Lightlake for the Net Sales of
such Product in such country shall be reduced to *** REDACTED ***(*** REDACTED
***%) percent for such Calendar Quarter.  “Generic Competition” means, either
(i) on a country-by-country and Product-by-Product (with different strengths or
presentations of Products being regarded as separate Products for purposes
hereof) basis, the unit volume of a Product sold in a country in any Calendar
Quarter is less than *** REDACTED *** percent (*** REDACTED ***%) of the unit
volume of such Product sold in such country in the last full Calendar Quarter
immediately preceding the date on which a Generic Product in respect of such
Product was first launched in such country or (ii) on a country-by-country and
Product-by-Product (with different strengths of Products being regarded as
separate Products for purposes hereof) basis, in the event that there is an
authorized generic version of a Product sold by Adapt or its Affiliate or
Commercial Sublicensee in a country, the aggregate Net Sales of such Product and
such authorized generic version of such Product in any Calendar Quarter are less
than *** REDACTED ***percent (*** REDACTED ***%) of the aggregate Net Sales
thereof in the last full Calendar Quarter immediately preceding the date on
which a Generic Product in respect of such Product was first launched in such
country.  

 

5.5           Third Party Royalties.  If, during the Term, Adapt elects, in its
sole discretion, to seek a license under any Patent of a Third Party that (i)
Adapt reasonably determines would be infringed by the Exploitation, in any part
of the Territory, of any Product then under Development or being Commercialized
by Adapt, its Affiliates or its Sublicensees, or that Adapt determines could be
listed in the FDA’s Orange Book in respect of one or more Products (including
Products in Development), or that claims an invention that Adapt determines
could facilitate the Development of one or more new Product(s) (any of the
foregoing, “Core IP”) or (ii) that Adapt otherwise determines is necessary or
desirable for Adapt, its Affiliates or Sublicensees to Exploit the Products,
then, in either case, Adapt shall be solely responsible for the negotiation and
execution of the corresponding license agreement.  Any amounts due under any
such Third Party license agreement will be borne by Adapt; provided, however,
that Adapt shall be entitled to deduct up to *** REDACTED ***percent (***
REDACTED ***%) of the upfront payment, milestones or royalties paid to such
Third Party (on account of rights relating to Products) from the Regulatory
Milestones payable by Adapt pursuant to Section 5.2, the Sales-Based Milestones
payable by Adapt pursuant to Section 5.3 and the royalties payable by Adapt
pursuant to Section 5.4.  To the extent that, in any Calendar Quarter with
respect to a royalty payment or with respect to milestone payment in the event
of a milestone, Adapt was not able to deduct the entire amount of the above
percentage of any and all amounts paid to such Third Party in such Calendar
Quarter or from such regulatory or sales-based milestone payment, Adapt shall be
entitled to carry forward such remaining amounts and deduct them from the
royalties due in subsequent Calendar Quarters or a subsequent regulatory or
sales-based milestone payment; provided that in no event shall reductions
pursuant to this Section 5.5 result in royalties on Product of less than (x) ***
REDACTED *** percent (*** REDACTED ***%) of Net Sales in any Calendar Quarter in
the case of reductions associated with Core IP or (y) *** REDACTED ***percent
(*** REDACTED ***%) of Net Sales in any Calendar Quarter in the case of
reductions associated with any other license contemplated by this Section 5.5.

 



26

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

5.6           Royalty Payments and Reports.  Adapt shall calculate all amounts
payable to Lightlake pursuant to Section 5.4 at the end of each Calendar
Quarter, which amounts shall be converted to Dollars, in accordance with Section
5.7.  Adapt shall pay to Lightlake the royalty amounts due with respect to a
given Calendar Quarter within forty-five (45) days after the end of such
Calendar Quarter.  Each payment of royalties due to Lightlake shall be
accompanied by a statement of the amount of gross sales and Net Sales of each
Product in each country during the applicable Calendar Quarter (including such
amounts expressed in local currency and as converted to Dollars) and a
calculation of the amount of royalty payment due on such Net Sales for such
Calendar Quarter.

 

5.7           Mode of Payment; Offsets.  All payments to either Party under this
Agreement shall be made by deposit of Dollars in the requisite amount to such
bank account as the receiving Party may from time to time designate by notice to
the paying Party.  For the purpose of calculating any sums due under, or
otherwise reimbursable pursuant to, this Agreement (including the calculation of
Net Sales expressed in currencies other than Dollars), a Party shall convert any
amount expressed in a foreign currency into Dollar equivalents using its, the
simple average of prior month-end Exchange Rate and current month-end Exchange
Rate based on 9:00 AM Central Time Bloomberg screen on the penultimate Business
Day of the corresponding month.  The “Exchange Rate” means, with respect to a
Business Day, the spot bid rate for X currencies and spot ask rate for non-X
currencies for the conversion of the applicable country’s or other
jurisdiction’s currency to Dollars as reported at 9:00 AM Central Time Bloomberg
screen on the penultimate Business Day.  Adapt shall not have the right to
offset, set off or deduct any amounts from or against the amounts due to
Lightlake hereunder any amounts owing by Lightlake to Adapt hereunder.

 

5.8           Taxes.  The milestones and royalties payable by Adapt to Lightlake
pursuant to this Agreement (each, a “Payment”) shall be paid free and clear of
any and all taxes, except for any withholding taxes required by Applicable
Law.  Where any sum due to be paid to either Party hereunder is subject to any
withholding or similar tax, the Parties shall use their commercially reasonable
efforts to do all such acts and things and to sign all such documents as will
enable them to take advantage of any applicable double taxation agreement or
treaty.  In the event there is no applicable double taxation agreement or
treaty, or if an applicable double taxation agreement or treaty reduces but does
not eliminate such withholding or similar tax, the payor shall pay such
withholding or similar tax to the appropriate government authority, deduct the
amount paid from the amount due to payee and secure and send to payee the best
available evidence of such payment.  

 

5.9           Interest on Late Payments.  If any payment due to either Party
under this Agreement is not paid when due, then such paying Party shall pay
interest thereon (before and after any judgment) at an annual rate (but with
interest accruing on a daily basis) of three percent above LIBOR, such interest
to run from the date on which payment of such sum became due until payment
thereof in full together with such interest.  

 



27

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

5.10         Funding under the Initial Development Plan.  In consideration for
Lightlake’s performance of its obligations under the Initial Development Plan,
upon the terms and conditions contained herein, for the shorter of the Term or
the first (12) months after the Effective Date, Adapt shall pay to Lightlake ***
REDACTED *** Dollars ($*** REDACTED ***) per month plus the reasonable and
documented out-of-pocket costs and expenses incurred by Lightlake in delivering
reasonably requested transition support in accordance with the Initial
Development Plan payable no later than fifteen days after the start of each such
month and with respect to out-of-pocket expenses, payable no later than thirty
days after the receipt of an invoice from Lightlake.  Payments made under this
Section 5.10 shall not be considered Development Costs, Regulatory Costs or
Commercialization Costs for purposes of Section 3.8.

 

5.11         Development Costs; Regulatory Costs and Commercialization Costs.

 

5.11.1         Report of Development Costs, Regulatory Costs and
Commercialization Costs.  Within thirty (30) days following the end of each
calendar month beginning with the Effective Date and ending with the month in
which the Lightlake Cost Cap has been reached, Lightlake shall prepare and
deliver to Adapt a report detailing its Development Costs for the preceding
month, and Adapt shall, within fifteen (15) days thereafter, prepare and deliver
to Lightlake a report (i) detailing Adapt’s Development Costs, Regulatory Costs
and Commercialization Costs incurred during such preceding month, (ii) setting
forth a reconciliation of the amounts for which each Party is responsible
pursuant to Section 3.8.1, and (iii) indicating the amount in Dollars due to
Lightlake or Adapt, as applicable for such calendar month (each, a
“Reconciliation Development Payment”).  Each Party shall provide such additional
detail regarding its reported costs as the other Party shall reasonably request.

 

5.11.2         Reconciliation Payments.  Within fifteen (15) days after Adapt
delivers each of its monthly reports pursuant to Section 5.11.1, the Party to
whom a Reconciliation Development Payment is due shall issue an invoice to the
other Party for the Reconciliation Development Payment, which invoice shall be
due and payable within fifteen (15) days thereafter.

 

5.12         Financial Records.  Adapt shall, and shall cause its Affiliates to,
keep complete and accurate books and records pertaining to Net Sales of
Products, and any other records reasonably required to be maintained with
respect to each Party’s obligations under this Agreement, and each Party shall
maintain complete and accurate records in sufficient detail to permit the other
Party to confirm the accuracy of all Development Costs, Regulatory Costs and
Commercialization Costs invoiced by one Party to the other Party pursuant to
Section 5.11.2 in sufficient detail to calculate all amounts payable hereunder
and to verify compliance with its obligations under this Agreement.  Such books
and records shall be retained by a Party and its Affiliates until the later of
(i) three (3) years after the end of the period to which such books and records
pertain, and (ii) the expiration of the applicable tax statute of limitations
(or any extensions thereof), or for such longer period as may be required by
Applicable Law.

 



28

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

5.13         Audit.

 

5.13.1         Audit.  At the request of a Party, the other Party shall, and
shall cause its Affiliates to, permit an independent auditor designated by
auditing Party and reasonably acceptable to  the audited Party, at reasonable
times and upon reasonable notice, to audit the books and records maintained
pursuant to Section 5.12 to ensure the accuracy of all reports and payments made
hereunder; provided, however, that such audit right may be exercised no more
than once in any Calendar Year; provided, that once the reports and payments for
any particular period have been audited hereunder, such reports and payments
shall not be the subject of any future audit absent fraud; provided, further,
that the reports and payments made in any particular Calendar Year shall be
subject to audit only until the end of the third Calendar Year following the
Calendar Year in which such reports or payments were made.  Except as provided
below, the cost of this audit shall be borne by the auditing Party, unless the
audit reveals a discrepancy in favor of the audited Party of more than five
percent (5%) from the reported amounts for the audited Party, in which case the
audited Party shall bear the cost of the audit.  Unless disputed pursuant to
Section 5.13.2, if such audit concludes that (x) additional amounts were owed
by  the audited Party, the audited Party shall pay the additional amounts, with
interest from the date originally due as provided in Section 5.9, or (y) excess
payments were made by audited Party, the auditing Party shall reimburse such
excess payments, in either case ((x) or (y)), within sixty (60) days after the
date on which such audit is completed by the auditing Party.  The audited Party
may require the accounting firm to sign a customary non-disclosure agreement
before providing the accounting firm access to the audited Party’s facilities or
records.  Upon completion of the audit, the accounting firm shall provide both
Parties a written report disclosing whether the reports submitted by the audited
Party are correct or incorrect, whether the calculations set forth in the
reports submitted by the audited Party are correct or incorrect, and, in each
case, the specific details concerning any discrepancies.  No other information
shall be provided to the auditing Party.

 

5.13.2         Audit Dispute.  In the event of a dispute with respect to any
audit under Section 5.13.1, Lightlake and Adapt shall work in good faith to
resolve the disagreement.  If the Parties are unable to reach a mutually
acceptable resolution of any such dispute within thirty (30) days, the dispute
shall be submitted for resolution to a certified public accounting firm jointly
selected by each Party’s certified public accountants or to such other Person as
the Parties shall mutually agree (the “Audit Arbitrator”).  The decision of the
Audit Arbitrator shall be final and the costs of such arbitration as well as the
initial audit shall be borne between the Parties in inverse proportion to
Party’s positions with respect to such dispute, as determined by the Audit
Arbitrator. Not later than ten (10) days after such decision and in accordance
with such decision, the audited Party shall pay the additional amounts, with
interest from the date originally due as provided in Section 5.9, or the
auditing Party shall reimburse the excess payments, as applicable.

 

5.13.3         Confidentiality.  The auditing Party shall treat all information
subject to review under this Section 5.13 in accordance with the confidentiality
provisions of Article 7 and the Parties shall cause the Audit Arbitrator to
enter into a reasonably acceptable confidentiality agreement with  the auditing
Party obligating such firm to retain all such financial information in
confidence pursuant to such confidentiality agreement.

 



29

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

5.14         No Other Compensation.  Each Party hereby agrees that the terms of
this Agreement fully define all consideration, compensation and benefits,
monetary or otherwise, to be paid, granted or delivered by one Party to the
other Party in connection with the transactions contemplated herein. Neither
Party previously has paid or entered into any other commitment to pay, whether
orally or in writing, any of the other Party’s employees, independent
contractors or agents, directly or indirectly, any consideration, compensation
or benefits, monetary or otherwise, in connection with the transaction
contemplated herein.

 

ARTICLE 6
INTELLECTUAL PROPERTY

 

6.1           Ownership of Intellectual Property.

 

6.1.1           Ownership of Technology.  As between the Parties, each Party
shall own and retain all right, title, and interest in and to any and all
Inventions and Information that are conceived, discovered, developed, or
otherwise made solely by or on behalf of such Party (or its Affiliates or
Sublicensees) under or in connection with this Agreement, whether or not
patented or patentable, and any and all Patents and other intellectual property
rights with respect thereto.

 

6.1.2           Ownership of Joint Patents and Joint Know-How.  As between the
Parties, the Parties shall each own an equal, undivided interest in any and all
(i) Inventions and Information that are conceived, discovered, developed or
otherwise made jointly by or on behalf of Lightlake or its Affiliates, on the
one hand, and Adapt or its Affiliates or Sublicensees, on the other hand, in
connection with the work conducted under or in connection with this Agreement,
whether or not patented or patentable (the “Joint Know-How”), and (ii) Patents
(the “Joint Patents”) and other intellectual property rights with respect to the
Inventions and Information described in clause (i) (together with Joint Know-How
and Joint Patents, the “Joint Intellectual Property Rights”).  Each Party shall
promptly disclose to the other Party in writing, and shall cause its Affiliates,
(and in the case of Adapt, its Sublicensees) to so disclose, the development,
making, conception or reduction to practice of any Joint Know-How or Joint
Patents.  Subject to the licenses and rights of reference granted under Sections
4.1 and 4.2, and each Party’s exclusivity obligations in Section 4.5, each Party
shall have the right to Exploit the Joint Intellectual Property Rights without a
duty of seeking consent or accounting to the other Party.

 

6.1.3           United States Law.  The determination of whether Information and
Inventions are conceived, discovered, developed, or otherwise made by a Party
for the purpose of allocating proprietary rights (including Patent, copyright or
other intellectual property rights) therein, shall, for purposes of this
Agreement, be made in accordance with Applicable Law in the United States as
such law exists as of the Effective Date irrespective of where such conception,
discovery, development or making occurs.  

 

6.1.4           Assignment Obligation.  Each Party shall cause all Persons who
perform activities for such Party under this Agreement to be under an obligation
to assign their rights in any Inventions resulting therefrom to such Party.

 



30

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

6.2           Maintenance and Prosecution of Lightlake Patents.

 

6.2.1           Lightlake Right.  As between the Parties, Lightlake shall have
the first right, but not the obligation, to prepare, file, prosecute (including
any reissues, re-examinations, post-grant proceedings, requests for patent term
extensions, supplementary protection certificates, interferences, derivation
proceedings, supplemental examinations and defense of oppositions) and maintain
the Lightlake Patents.  Lightlake shall keep Adapt informed with regard to the
filing, prosecution and maintenance of Lightlake Patents, including by providing
Adapt with (i) copies of material communications to and from any patent
authorities regarding Lightlake Patents, and (ii) drafts of any material filings
or responses to be made to such patent authorities regarding Lightlake Patents
sufficiently in advance of submitting such filings or responses so as to allow a
reasonable opportunity for Adapt to review and comment thereon.  Lightlake shall
not be bound by, but shall consider in good faith, the comments of Adapt with
respect to such Lightlake drafts and with respect to strategies for filing and
prosecuting the Lightlake Patents.  If Adapt fails to provide its comments with
respect to such filing and prosecution of Lightlake Patents reasonably in
advance of the deadline for filing or otherwise responding to the patent
authorities, Lightlake shall be free to act without consideration of Adapt’s
comments.

 

6.2.2           Adapt Right.  In the event that Lightlake intends not to
prepare, file, prosecute, or maintain a Lightlake Patent, Lightlake shall
provide reasonable prior written notice to Adapt of such intention (which notice
shall, in any event, be given no later than ten (10) days prior to the next
deadline for any action that may be taken with respect to such Patent), and
Adapt shall thereupon have the option, in its sole discretion and at its sole
cost, to assume the control and direction of the preparation, filing,
prosecution, and maintenance of such Patent on Lightlake’s behalf with respect
to claims covering Products.

 

6.2.3           Costs.  Subject to Section 6.2.2, the costs of prosecution and
maintenance of the Lightlake Patents shall be initially borne by the Party
conducting such prosecution and maintenance.

 

6.3           Maintenance and Prosecution of Product Specific Patents, Adapt
Applied Patents and Joint Patents.

 

6.3.1           Adapt Right.  Adapt shall have the first right, but not the
obligation, to prepare, file, prosecute (including any reissues,
re-examinations, post-grant proceedings, requests for patent term extensions,
supplementary protection certificates, interferences, derivation proceedings,
supplemental examinations and defense of oppositions) and maintain the Adapt
Applied Patents, the Product Specific Patents and Joint Patents worldwide, at
Adapt’s cost.  Adapt shall keep Lightlake informed with regard to the filing,
prosecution and maintenance of Adapt Applied Patents, Product Specific Patents
and Joint Patents, including by providing Lightlake with (i) copies of material
communications to and from any patent authorities regarding Adapt Applied
Patents, the Product Specific Patents and Joint Patents, and (ii) drafts of any
material filings or responses to be made to such patent authorities regarding
Adapt Applied Patents and Joint Patents sufficiently in advance of submitting
such filings or responses so as to allow a reasonable opportunity for Lightlake
to review and comment thereon.  Adapt shall not be bound by, but shall consider
in good faith, the comments of Lightlake with respect to such Adapt drafts and
with respect to strategies for filing and prosecuting the Adapt Applied Patents,
the Product Specific Patents and the Joint Patents.  If Lightlake fails to
provide its comments with respect to such filing and prosecution of Adapt
Applied Patents, Product Specific Patents or Joint Patents reasonably in advance
of the deadline for filing or otherwise responding to the patent authorities,
Adapt shall be free to act without consideration of Lightlake’s comments.

 



31

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

6.3.2           Lightlake Right.  In the event that Adapt intends not to
prosecute or maintain a Adapt Applied Patent, Product Specific Patent or a Joint
Patent in any country in the world, Adapt shall provide reasonable prior written
notice to Lightlake of such intention (which notice shall, in any event, be
given no later than ten (10) days prior to the next deadline for any action that
may be taken with respect to such Adapt Applied Patent or Joint Patent), and
Lightlake shall thereupon have the option, in its sole discretion and at its
sole cost, to assume the control and direction of the prosecution and
maintenance of such Adapt Applied Patent, Product Specific Patent or Joint
Patent in such country on Adapt’s behalf.

 

6.3.3           Costs.  Subject to Section 6.3.2, the costs of prosecution and
maintenance of the Adapt Applied Patent, Product Specific Patent or a Joint
Patent shall be borne by the Party conducting such prosecution and maintenance.

 

6.4           Infringement by Third Parties.

 

6.4.1           Notice.  Each Party shall promptly give the other written notice
if it reasonably believes that any Lightlake Patent, Lightlake Know-How, Adapt
Applied Patent, Adapt Applied Know-How, Product Specific Patent, Joint Invention
or Joint Patent is being infringed or misappropriated by a Third Party, and
shall provide the other Party with all available evidence supporting such
belief.

 

6.4.2           Products.  In the event of an actual or suspected infringement
or misappropriation of any Lightlake Patent, Lightlake Know-How, Adapt Applied
Patent, Adapt Applied Know-How, Product Specific Patent, Joint Invention or
Joint Patent by a Third Party that is conducting the manufacture, use, sale,
offer for sale or import of a Product or a product which may compete with a
Product, the following shall apply:

 

(a)          The Party first becoming aware of such actual or suspected
infringement shall promptly notify the other Party.  Adapt shall have the first
right, but not the obligation, to institute and prosecute an action or
proceeding to abate such infringement or misappropriation and to resolve such
matter by settlement or otherwise.

 

(b)          Adapt agrees to notify Lightlake of its intention to bring an
action or proceeding and to keep Lightlake informed of material developments in
the prosecution or settlement of such action or proceeding.  Adapt shall be
responsible for all costs and expenses of any action or proceeding that Adapt
initiates and maintains. Subject to Section 6.4.3(a), Lightlake shall cooperate
fully in any such action or proceeding at its expense by executing and making
available such documents as Adapt may reasonably request.  Lightlake may be
represented by counsel of its choice in any such action or proceeding, at
Lightlake’s expense, acting in an advisory but not controlling
capacity.  Subject to Section 6.4.3, the prosecution, settlement, or abandonment
of any infringement action or proceeding brought by Adapt shall be at Adapt’s
sole discretion.

 



32

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

(c)          If Adapt fails or elects not to exercise such first right within
sixty (60) days of evidence of an actual infringement, Lightlake shall have the
right, at its discretion, to institute and prosecute an action or proceeding to
abate such infringement and to resolve such matter by settlement or
otherwise.  Lightlake shall keep Adapt informed of material developments in the
prosecution or settlement of such action or proceeding.  Lightlake shall be
responsible for all costs and expenses of any action or proceeding that
Lightlake initiates.  Adapt shall cooperate fully by joining as a party
plaintiff if required to do so by law to maintain such action and by executing
and making available such documents as Lightlake may reasonably request.  Adapt
may be represented by counsel in any such action or proceeding at its own
expense.  The prosecution, settlement, or abandonment of any infringement action
or proceeding brought by Lightlake shall be at Lightlake’s sole discretion;
provided, that Lightlake may not enter into any settlement that requires Adapt
or its Affiliates or Sublicensees to pay any sum of money, subjects Adapt or its
Affiliates or Sublicensees to any injunctive relief or other equitable remedies,
or otherwise adversely affects Adapt’s rights or interests in the applicable
Lightlake Patent, Lightlake Know-How, Adapt Applied Patent, Adapt Applied
Know-How, Product Specific Patent, Joint Invention or Joint Patent or with
respect to a Product without Adapt’s written consent, which consent shall not be
unreasonably withheld.

 

6.4.3           Cooperation; Damages.  

 

(a)          If one Party brings any suit, action or proceeding under Section
6.4.2, the other Party agrees to be joined as party plaintiff if necessary to
prosecute the suit, action or proceeding and to give the first Party reasonable
authority to file and prosecute the suit, action or proceeding at the first
Party’s cost; provided, however, that neither Party will be required to transfer
any right, title or interest in or to any property to the other Party or any
other party to confer standing on a Party hereunder.

 

(b)          The Party not pursuing the suit, action or proceeding hereunder
will provide reasonable assistance to the other Party, including by providing
access to relevant documents and other evidence and making its employees
available, subject to the other Party’s reimbursement of any out-of-pocket costs
and expenses incurred by the non-enforcing or defending Party in providing such
assistance.

 

(c)          Adapt shall not, without the prior written consent of Lightlake (in
its sole discretion), enter into any compromise or settlement relating to any
claim, suit or action that it brought under Section 6.4.2 involving a Lightlake
Patent that admits the invalidity or unenforceability of such Lightlake Patent
or requires Lightlake to pay any sum of money, or otherwise adversely affects
the rights of Lightlake with respect to such Lightlake Patents or Lightlake’s
rights hereunder (including the rights to receive payments).  

 



33

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

(d)          Any settlements, damages or other monetary awards (a “Recovery”)
recovered pursuant to a suit, action or proceeding brought pursuant to Section
6.4.2 will be allocated first to the costs and expenses of the Party taking such
action, and second, to the costs and expenses (if any) of the other Party, with
any remaining amounts (if any) to be allocated as follows: (i) to the extent
that such Recovery is a payment for lost sales of Product, any remaining amount
will be paid to Adapt but will be considered Net Sales for such Product during
the Calendar Quarter in which such amounts are received solely for the purposes
of calculating royalties pursuant to Section 5.4 and (ii) in the event such
Recovery relates to the Product generally, all remaining amounts shall be
payable to the Party taking such action.

 

6.4.4           Other Infringement and Defense of Lightlake Patents.  For
clarity, with respect to any and all infringement or defense of any Lightlake
Patent with respect to products other than Products, subject to Section 6.6,
Lightlake (or its designee) shall have the sole and exclusive right to bring an
appropriate suit or other action against any Person engaged in such infringement
or defense of any such Lightlake Patents in its sole discretion and Adapt shall
have no rights with respect thereto.  

 

6.5           Patent Listings.  Adapt shall have the sole right to make all
filings with Regulatory Authorities with respect to Product Specific Patents,
Adapt Applied Patents and Lightlake Patents (subject to Section 6.6) and Joint
Patents in relation to the Product, including as required or allowed (i) in the
United States, in the FDA’s Orange Book, and (ii) outside the United States,
under the national implementations of Article 10.1(a)(iii) of Directive
2001/EC/83 or other international equivalents; provided that Adapt shall consult
with Lightlake prior to making any such filing and consider Lightlake’s comments
on such filing in good faith.

 

6.6           Coordination In Respect of Lightlake Patents.  Notwithstanding
anything herein, in the event that a Party reasonably believes, in its sole
discretion, that there is a risk that any enforcement action or proceeding in
respect of any Lightlake Patent, or any listing of a Lightlake Patent in the
FDA’s Orange Book, in respect of a Product or any other product, would restrict
the scope, or adversely affect the enforceability or validity, of such Lightlake
Patent in relation to such Party’s rights in such Lightlake Patent, no listing,
suit, action, proceeding or strategic decision (including decisions concerning
jurisdiction, venue, joinder, causes of action (including patent infringement
claims and enforcement actions), claims, defenses, substantive motions, claim
construction, tutorials, experts, covenants-not-to-sue, dismissal, settlement,
trial and/or appeal) may be made by the Party controlling (or having the right
to control) such action or proceeding or listing without first notifying the
other Party of such intended action, consulting in good faith with the other
Party with respect thereto and reasonably considering the other Party’s views
with respect to such action and, in the case of Adapt, its Affiliates and
Sublicensees, without the prior written consent of Lightlake, which consent
shall not be unreasonably withheld, conditioned, or delayed.  

 

6.7           Patent Marking.  Adapt shall mark the Product marketed and sold by
Adapt (or its Affiliate or distributor) hereunder with appropriate patent
numbers or indicia at Lightlake’s request.

 



34

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

ARTICLE 7
CONFIDENTIALITY AND NON-DISCLOSURE

 

7.1           Confidentiality Obligations.  At all times during the Term and for
a period of ten (10) years following termination or expiration hereof in its
entirety, each Party shall, and shall cause its Affiliates, and its and their
respective officers, directors, employees and agents to, keep confidential and
not publish or otherwise disclose to a Third Party and not use, directly or
indirectly, for any purpose, any Confidential Information furnished or otherwise
made known to it, directly or indirectly, by the other Party, except to the
extent such disclosure or use is expressly permitted by the terms of this
Agreement or is reasonably necessary or useful for the performance of a Party’s
obligations, or the exercise of a Party’s rights, under this
Agreement.  Confidential Information disclosed under the Existing CDAs shall be
considered Confidential Information disclosed under this Agreement and subject
to the terms and conditions of this Agreement.  Notwithstanding the foregoing,
but to the extent the receiving Party can demonstrate by documentation or other
competent proof, the confidentiality and non-use obligations under this Section
7.1 with respect to any Confidential Information shall not include any
information that:

 

7.1.1           has been published by a Third Party or is or hereafter becomes
part of the public domain by public use, publication, general knowledge or the
like through no wrongful act, fault or negligence on the part of the receiving
Party;

 

7.1.2           has been in the receiving Party’s possession prior to disclosure
by the disclosing Party without any obligation of confidentiality with respect
to such information; provided that the foregoing exception shall not apply with
respect to Joint Know-How;

 

7.1.3           is subsequently received by the receiving Party from a Third
Party without restriction and without breach of any agreement between such Third
Party and the disclosing Party; or

 

7.1.4           has been independently developed by or for the receiving Party
without reference to, or use or disclosure of the disclosing Party’s
Confidential Information; provided that the foregoing exception shall not apply
with respect to Joint Know-How.

 

Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of the receiving Party merely
because the Confidential Information is embraced by more general information in
the public domain or in the possession of the receiving Party.  Further, any
combination of Confidential Information shall not be considered in the public
domain or in the possession of the receiving Party merely because individual
elements of such Confidential Information are in the public domain or in the
possession of the receiving Party unless the combination and its principles are
in the public domain or in the possession of the receiving Party.  Joint
Know-How shall be considered the Confidential Information of both Parties.

 



35

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

7.2           Permitted Disclosures.  Each Party may disclose Confidential
Information to the extent that such disclosure is:

 

7.2.1           in the reasonable opinion of the receiving Party’s legal
counsel, required to be disclosed pursuant to Applicable Law or made in response
to a valid order of a court of competent jurisdiction or other supra-national,
federal, national, regional, state, provincial and local governmental or
regulatory body of competent jurisdiction, including by reason of filing with
securities regulators; provided, however, that the receiving Party, to the
extent practicable and legally permissible, shall first have given prompt
written notice (and to the extent practicable and legally permissible, at least
five (5) Business Days’ notice) to the disclosing Party and given the disclosing
Party a reasonable opportunity to take whatever action it deems necessary to
protect its Confidential Information (for example, quash such order or to obtain
a protective order or confidential treatment requiring that the Confidential
Information and documents that are the subject of such order be held in
confidence by such court or regulatory body or, if disclosed, be used only for
the purposes for which the order was issued).  In the event that no protective
order or other remedy is sought or obtained, or the disclosing Party waives
compliance with the terms of this Agreement, receiving Party shall furnish only
that portion of Confidential Information which receiving Party is advised by
counsel is legally required to be disclosed;

 

7.2.2           made by or on behalf of the receiving Party to Regulatory
Authorities as required in connection with any filing, application or request
for Regulatory Approval in accordance with the terms of this Agreement;
provided, however, that reasonable measures shall be taken to assure
confidential treatment of such information to the extent practicable and
consistent with Applicable Law;

 

7.2.3           made to its (actual or potential) Sublicensees, other Persons
who have been granted rights to Exploit Products in accordance with this
Agreement, acquirers, financing sources, investors or permitted assignees under
Section 11.3 and to their financial and legal advisors who have a need to know
such Confidential Information in connection with any such sublicense, financing,
investment, acquisition or assignment; provided that any such recipient of such
Confidential Information agrees to be bound by the confidentiality and non-use
restrictions contemplated hereby; provided, further that the Party making such
disclosure shall remain responsible for any failure by any such Person to treat
such Confidential Information as required under this Article 7.

 

7.2.4           made to its or its Affiliates’ financial and legal advisors who
have a need to know such Confidential Information, and in the case of Lightlake,
any Person who holds or will hold in the future any interest in any of
Lightlake’s products, and, in each case, are either under professional codes of
conduct giving rise to expectations of confidentiality and non-use or under
written agreements of confidentiality and non-use, in each case, at least as
restrictive as those set forth in this Agreement; provided that the receiving
Party shall remain responsible for any failure by such financial and legal
advisors and other Persons contemplated by this Section 7.2.4, to treat such
Confidential Information as required under this Article 7.

 



36

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

7.3           Use of Name.  Except as expressly provided herein, neither Party
shall mention or otherwise use the name, logo, or Trademark of the other Party
or any of its Affiliates (or any abbreviation or adaptation thereof) in any
publication, press release, marketing and promotional material, or other form of
publicity without the prior written approval of such other Party in each
instance.  The restrictions imposed by this Section 7.3 shall not prohibit
either Party from making any disclosure identifying the other Party that are
permitted pursuant to Section 7.2 or Section 7.4.

 

7.4           Public Announcements. The Parties have agreed upon the content of
press releases which shall be issued substantially in the form attached hereto
as Schedule 7.4, the release of which the Parties shall coordinate in order to
accomplish such release promptly upon execution of this Agreement. Except as
contemplated by Section 7.5 or as otherwise agreed by the Parties, neither Party
shall issue any other public announcement, press release, or other public
disclosure regarding this Agreement or its subject matter without the other
Party’s prior written consent, except for any such disclosure that is, in the
opinion of the disclosing Party’s counsel, required by Applicable Law or the
rules of a stock exchange on which the securities of the disclosing Party are
listed or for information which has previously been made public.  In the event a
Party is, in the opinion of its counsel, required by Applicable Law or the rules
of a stock exchange on which its securities are listed to make such a public
disclosure, such Party shall submit the proposed disclosure in writing to the
other Party as far in advance as reasonably practicable (and in no event less
than three (3) Business Days prior to the anticipated date of disclosure) so as
to provide a reasonable opportunity to comment thereon and such required Party
shall consider all comments from such other Party in good faith.  

 

7.5           Publications. Each Party recognizes that the publication of papers
regarding results of and other information regarding activities under this
Agreement may be beneficial to the Development and Commercialization of
Products.  Accordingly, Adapt and its Affiliates and Sublicensees shall have the
right to publish or present or permit the publication or presenting of papers
and presentations that contain clinical data regarding, or pertain to results of
clinical testing of, Products (each, a “Publication”); provided, however, that
such publications do not contain the Confidential Information of Lightlake and
Lightlake shall be provided with a copy of any such Publication in advance of
public publication or presentation thereof  and Adapt shall consider in good
faith any comments Lightlake may have with respect thereto.  For clarity,
Lightlake Confidential Information shall include all Lightlake Information
existing on the Effective Date other than the Pharmacokinetics Data.  

 

7.6           Return of Confidential Information.  Upon the effective date of
the termination of this Agreement for any reason, either Party may request in
writing, and the other Party shall either, with respect to Confidential
Information to which such first Party does not retain rights under the surviving
provisions of this Agreement: (i) promptly destroy all copies of such
Confidential Information in the possession of the other Party and confirm such
destruction in writing to the requesting Party; or (ii) promptly deliver to the
requesting Party, at the other Party’s expense, all copies of such Confidential
Information in the possession of the other Party; provided, however, the other
Party shall be permitted to retain one (1) copy of such Confidential Information
for the sole purpose of performing any continuing obligations hereunder or for
archival purposes.  Notwithstanding the foregoing, such other Party also shall
be permitted to retain such additional copies of or any computer records or
files containing such Confidential Information that have been created solely by
such Party’s automatic archiving and back-up procedures, to the extent created
and retained in a manner consistent with such other Party’s standard archiving
and back-up procedures, but not for any other use or purpose.  

 



37

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

7.7           Survival.  All Confidential Information shall continue to be
subject to the terms of this Agreement for the period set forth in Section 7.1.

 

ARTICLE 8
REPRESENTATIONS AND WARRANTIES

 

8.1           Mutual Representations and Warranties.  Lightlake and Adapt each
represents and warrants to the other, as of the Effective Date, and covenants,
as follows:

 

8.1.1           Organization.  It is duly organized, validly existing, and in
good standing under the laws of the jurisdiction of its organization, and has
all requisite power and authority, corporate or otherwise, to execute, deliver,
and perform this Agreement.

 

8.1.2           Authorization.  The execution and delivery of this Agreement and
the performance by it of its obligations contemplated hereby have been duly
authorized by all necessary corporate action, and do not violate (i) such
Party’s charter documents, bylaws, or other organizational documents, (ii) in
any material respect, any agreement, instrument, or contractual obligation to
which such Party is bound, (iii) any requirement of any Applicable Law, or
(iv) any order, writ, judgment, injunction, decree, determination, or award of
any court or governmental agency presently in effect applicable to such Party.

 

8.1.3           Binding Agreement.  This Agreement is a legal, valid, and
binding obligation of such Party enforceable against it in accordance with its
terms and conditions, subject to the effects of bankruptcy, insolvency, or other
laws of general application affecting the enforcement of creditor rights,
judicial principles affecting the availability of specific performance, and
general principles of equity (whether enforceability is considered a proceeding
at law or equity).

 

8.1.4           Consents and Approvals.  No consent, approval, waiver, order or
authorization of, or registration, declaration or filing with, any Third Party
is required in connection with the execution, delivery and performance of this
Agreement by such Party or the performance by such Party of its obligations
contemplated hereby or thereby.

 

8.1.5           No Inconsistent Obligation.  It is not under any obligation,
contractual or otherwise, to any Person that conflicts with or is inconsistent
in any material respect with the terms of this Agreement, or that would impede
the diligent and complete fulfillment of its obligations hereunder.

 

8.2           Additional Representations and Warranties of Lightlake.  Lightlake
further represents and warrants to Adapt, as of the Effective Date, and
covenants, as follows:

 



38

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

8.2.1           Lightlake has the right to grant the licenses specified herein.

 

8.2.2           Lightlake is the sole and exclusive owner of the entire right,
title and interest in the Product Specific Patents and the Lightlake
Know-How.  Such rights are not subject to any Liens in favor of, or claims of
ownership by, any Third Party.  True and correct copies of the complete file
wrapper and other documents and materials relating to the prosecution, defense,
maintenance, validity and enforceability of the Product Specific Patents, as
amended through the date hereof, have been provided to Adapt prior to the date
first above written.  No Lightlake Patents exist as of the date hereof.

 

8.2.3           The Product Specific Patents are being diligently prosecuted in
each country in respect of which applications have been made in the respective
patent offices in accordance with all Applicable Laws and regulations.  The
Product Specific Patents have been filed and maintained properly and correctly
and all applicable fees have been paid on or before the due date for payment.

 

8.2.4           To Lightlake’s knowledge, the Exploitation by Adapt and its
Affiliates and Sublicensees hereunder of the Products will not infringe any
Patent or other intellectual property or proprietary right of any Person.

 

8.2.5           The conception, development and reduction to practice of the
Product Specific Patents and Lightlake Know-How existing as of the Effective
Date have not constituted or involved the misappropriation of trade secrets or
other rights or property of any Person.  There are no claims, judgments or
settlements against or amounts with respect thereto owed by Lightlake or any of
its Affiliates relating to the existing Regulatory Filings, the Product Specific
Patents or the Lightlake Know-How.  

 

8.2.6           Lightlake Controls all Information, other than Identifiable
Private Information (as defined in the NIDA Agreement), generated in relation to
the Development activities contemplated by the NIDA Agreement.

 

8.2.7           To its knowledge, Lightlake has conducted, and its contractors
and consultants have conducted, all Development with respect to the Product that
it has conducted prior to the Effective Date in accordance with good laboratory
practice and good clinical practices, as applicable and defined by the FDA, and
Applicable Law.  

 

8.2.8           Neither Lightlake nor any of its Affiliates, nor any of its or
its Affiliates’ directors or officers has been debarred or is subject to
debarment and neither Lightlake nor any of its Affiliates will use in any
capacity, in connection with the services to be performed under this Agreement,
any Person who has been debarred pursuant to Section 306 of the FFDCA or who is
the subject of a conviction described in such section.  Lightlake shall inform
Licensee in writing immediately if it or any Person who is performing services
hereunder is debarred or is the subject of a conviction described in Section 306
or if any action, suit, claim, investigation or legal or administrative
proceeding is pending or, to the best of Lightlake’s knowledge, is threatened,
relating to the debarment or conviction of Lightlake or any Person performing
services on behalf of Lightlake hereunder.

 



39

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

8.2.9           To Lightlake’s knowledge, no Person is infringing or threatening
to infringe the Product Specific Patents or misappropriating or threatening to
misappropriate the Lightlake Know-How.

 

8.2.10         Schedule 8.2.10 hereto includes a list of all agreements with
Third Parties related to the Products, including agreements related to the
Development and Manufacture of the Products, in each case, that are in effect as
of the Effective Date or that have post-termination obligations (other than
solely obligations to keep information confidential or to restrict use thereof
after termination) for Lightlake or the Third Party that are in effect as of the
Effective Date (collectively, the “Relevant Contracts”).  Lightlake has
disclosed and made available to Adapt full and complete copies of all such
Relevant Contracts to Adapt.  Lightlake represents and warrants to Adapt that
each Relevant Contract is a legal, valid, binding and enforceable agreement of
Lightlake or one of its Affiliates, as applicable, and is in full force and
effect, and neither Lightlake nor any of its Affiliates or, any other party
thereto is in default or breach under the terms of, or has provided any notice
of any intention to terminate or modify, any such Relevant Contract, and, no
event or circumstance has occurred that, with notice or lapse of time or both,
would constitute a breach thereof or a default thereunder or would result in a
termination, modification, acceleration or vesting of any rights or obligations
or loss of benefits thereunder.

 

8.2.11         Lightlake has made available to Adapt all material Regulatory
Documentation owned or possessed by Lightlake regarding or related to the
Products.  Lightlake has prepared, maintained or retained all material
Regulatory Documentation required to be maintained or reported pursuant to and
in accordance with the applicable requirements of good laboratory practices and
good clinical practices, as applicable, as defined by the FDA, to the extent
required, and Applicable Law, and such Regulatory Documentation does not contain
any materially false or misleading statements.

 

8.2.12         Lightlake  has disclosed to Adapt all material information known
to Lightlake and its Affiliates with respect to the Products, including with
respect to the safety and efficacy thereof.

 

8.3           DISCLAIMER OF WARRANTIES.  EXCEPT FOR THE EXPRESS WARRANTIES SET
FORTH HEREIN, NEITHER PARTY MAKES ANY REPRESENTATIONS OR GRANTS ANY WARRANTIES,
EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR
OTHERWISE, AND EACH PARTY SPECIFICALLY DISCLAIMS ANY OTHER WARRANTIES, WHETHER
WRITTEN OR ORAL, OR EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY,
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS
TO THE VALIDITY OF ANY PATENTS OR THE NON-INFRINGEMENT OF ANY INTELLECTUAL
PROPERTY RIGHTS OF THIRD PARTIES.

 



40

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

ARTICLE 9
INDEMNITY

 

9.1           Indemnification of Lightlake.  Adapt shall indemnify Lightlake,
its Affiliates and its and their respective directors, officers, employees, and
agents (“Lightlake Indemnitees”), and defend and save each of them harmless,
from and against any and all losses, damages, liabilities, penalties, costs, and
expenses (including attorneys’ fees and expenses) (collectively, “Losses”) in
connection with any and all suits, investigations, claims, or demands of Third
Parties (collectively, “Third Party Claims”) incurred by or rendered against the
Lightlake Indemnitees arising from or occurring as a result of: (i) the breach
by Adapt of this Agreement, (ii) the gross negligence or willful misconduct on
the part of Adapt or its Affiliates or Sublicensees or its or their distributors
or contractors or its or their respective directors, officers, employees, and
agents in performing its or their obligations under this Agreement, or (iii) the
Exploitation by Adapt or any of its Affiliates or Sublicensees or its or their
distributors or contractors of any Product, or (iv) the breach of an Assigned
Agreement by any of Adapt or its Affiliates or Sublicensees or subcontractors or
any of their successors or assigns after the Effective Date, except (in each
case) to the extent Lightlake has an obligation to indemnify Adapt Indemnities
pursuant to Section 9.2 for such Losses and Third Party Claims.

 

9.2           Indemnification of Adapt.  Lightlake shall indemnify Adapt, its
Affiliates and its and their respective directors, officers, employees, and
agents (the “Adapt Indemnitees”), and defend and save each of them harmless,
from and against any and all Losses in connection with any and all Third Party
Claims incurred by or rendered against the Adapt Indemnitees arising from or
occurring as a result of: (i) the breach by Lightlake of this Agreement, (ii)
the gross negligence or willful misconduct on the part of Lightlake or its
Affiliates or its or their respective directors, officers, employees, and agents
in performing its obligations under this Agreement, (iii) any claim by any
current or former Lightlake shareholder, investor or contributor that any Adapt
Indemnitee or any Sublicensee owes such Person any compensation in relation to
the Exploitation of the Products or the rights granted hereunder, or (iv) the
pharmacokinetics study ongoing as of the Effective Date in respect of a Product,
or (v) Lightlake’s or its Affiliate’s or subcontractor’s violation of any
Applicable Law, breach of any Relevant Contract, or gross negligence or willful
misconduct, in relation to the Exploitation of Products prior to the Effective
Date, except (in each case) to the extent Adapt has an obligation to indemnify
Lightlake Indemnities pursuant to Section 9.1 for such Losses and Third Party
Claims.  

 

9.3           Notice of Claim.  All indemnification claims in respect of a
Party, its Affiliates, or their respective directors, officers, employees and
agents shall be made solely by such Party to this Agreement (the “Indemnified
Party”).  The Indemnified Party shall give the indemnifying Party prompt written
notice (an “Indemnification Claim Notice”) of any Losses or discovery of fact
upon which such Indemnified Party intends to base a request for indemnification
under this Article 9, but in no event shall the indemnifying Party be liable for
any Losses that result from any delay in providing such notice.  Each
Indemnification Claim Notice must contain a description of the claim and the
nature and amount of such Loss (to the extent that the nature and amount of such
Loss is known at such time).  The Indemnified Party shall furnish promptly to
the indemnifying Party copies of all papers and official documents received in
respect of any Losses and Third Party Claims.

 



41

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

9.4           Control of Defense.

 

9.4.1           In General.  Except as otherwise contemplated by Article 6, at
its option, the indemnifying Party may assume the defense of any Third Party
Claim by giving written notice to the Indemnified Party within thirty (30) days
after the indemnifying Party’s receipt of an Indemnification Claim Notice.  The
assumption of the defense of a Third Party Claim by the indemnifying Party shall
not be construed as an acknowledgment that the indemnifying Party is liable to
indemnify the Indemnified Party in respect of the Third Party Claim, nor shall
it constitute a waiver by the indemnifying Party of any defenses it may assert
against the Indemnified Party’s claim for indemnification.  Upon assuming the
defense of a Third Party Claim, the indemnifying Party may appoint as lead
counsel in the defense of the Third Party Claim any legal counsel selected by
the indemnifying Party.  In the event the indemnifying Party assumes the defense
of a Third Party Claim, the Indemnified Party shall immediately deliver to the
indemnifying Party all original notices and documents (including court papers)
received by the Indemnified Party in connection with the Third Party
Claim.  Should the indemnifying Party assume the defense of a Third Party Claim,
except as provided in Section 9.4.2, the indemnifying Party shall not be liable
to the Indemnified Party for any legal expenses subsequently incurred by such
Indemnified Party in connection with the analysis, defense or settlement of the
Third Party Claim unless specifically requested in writing by the indemnifying
Party.  In the event that it is ultimately determined that the indemnifying
Party is not obligated to indemnify, defend or hold harmless the Indemnified
Party from and against the Third Party Claim, the Indemnified Party shall
reimburse the indemnifying Party for any and all costs and expenses (including
attorneys’ fees and costs of suit) and any Losses incurred by the indemnifying
Party in its defense of the Third Party Claim.

 

9.4.2           Right to Participate in Defense.  Without limiting Section
9.4.1, any Indemnified Party shall be entitled to participate in, but not
control, the defense of such Third Party Claim and to employ counsel of its
choice for such purpose; provided, however, that such employment shall be at the
Indemnified Party’s own expense unless (i) the employment thereof has been
specifically authorized by the indemnifying Party in writing, (ii) the
indemnifying Party has failed to assume the defense and employ counsel in
accordance with Section 9.4.1 (in which case the Indemnified Party shall control
the defense), or (iii) the interests of the Indemnified Party and the
indemnifying Party with respect to such Third Party Claim are sufficiently
adverse to prohibit the representation by the same counsel of both Parties under
Applicable Law or ethical rules.

 

9.4.3           Settlement.  Except as otherwise contemplated by Article 6, with
respect to any Losses relating solely to the payment of money damages in
connection with a Third Party Claim and that shall not result in the Indemnified
Party’s becoming subject to injunctive or other relief, and as to which the
indemnifying Party shall have acknowledged in writing the obligation to
indemnify the Indemnified Party hereunder, the indemnifying Party shall have the
sole right to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Loss, on such terms as the indemnifying Party, in its
sole discretion, shall deem appropriate.  With respect to all other Losses in
connection with Third Party Claims, where the indemnifying Party has assumed the
defense of the Third Party Claim in accordance with Section 9.4.1, the
indemnifying Party shall have authority to consent to the entry of any judgment,
enter into any settlement or otherwise dispose of such Loss; provided it obtains
the prior written consent of the Indemnified Party (which consent shall not be
unreasonably withheld, conditioned or delayed).  If the indemnifying Party does
not assume and conduct the defense of a Third Party Claim as provided above, the
Indemnified Party may defend against such Third Party Claim; provided that the
Indemnified Party shall not settle any Third Party Claim without the prior
written consent of the indemnifying Party, not to be unreasonably withheld,
conditioned or delayed.

 



42

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

9.4.4           Cooperation.  Regardless of whether the indemnifying Party
chooses to defend or prosecute any Third Party Claim, the Indemnified Party
shall, and shall cause each indemnitee to, cooperate in the defense or
prosecution thereof and shall furnish such records, information and testimony,
provide such witnesses and attend such conferences, discovery proceedings,
hearings, trials and appeals as may be reasonably requested in connection
therewith.  Such cooperation shall include access during normal business hours
afforded to the indemnifying Party to, and reasonable retention by the
Indemnified Party of, records and information that are reasonably relevant to
such Third Party Claim, and making Indemnified Parties and other employees and
agents available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder, and the
indemnifying Party shall reimburse the Indemnified Party for all its reasonable
out-of-pocket expenses in connection therewith.

 

9.4.5           Expenses.  Except as provided above, the costs and expenses,
including fees and disbursements of counsel, incurred by the Indemnified Party
in connection with any Third Party Claim shall be reimbursed on a Calendar
Quarter basis by the indemnifying Party, without prejudice to the indemnifying
Party’s right to contest the Indemnified Party’s right to indemnification and
subject to refund in the event the indemnifying Party is ultimately held not to
be obligated to indemnify the Indemnified Party.

 

9.5           Special, Indirect, and Other Losses.  EXCEPT IN THE EVENT OF A
PARTY’S BREACH OF ITS OBLIGATIONS UNDER ARTICLE 7, AND EXCEPT TO THE EXTENT ANY
SUCH DAMAGES ARE REQUIRED TO BE PAID TO A THIRD PARTY AS PART OF A CLAIM FOR
WHICH A PARTY PROVIDES INDEMNIFICATION UNDER THIS ARTICLE 9, NEITHER PARTY NOR
ANY OF ITS AFFILIATES SHALL BE LIABLE FOR INDIRECT, INCIDENTAL, SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, INCLUDING LOSS OF PROFITS OR
BUSINESS INTERRUPTION, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, WHETHER IN
CONTRACT, TORT, NEGLIGENCE, BREACH OF STATUTORY DUTY OR OTHERWISE IN CONNECTION
WITH OR ARISING IN ANY WAY OUT OF THE TERMS OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH
DAMAGE.

 



43

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

9.6           Insurance.  Adapt shall maintain insurance, including clinical
trials insurance and product liability insurance, which is consistent with
normal business practices of similarly situated companies at all times during
which the Product is being clinically tested in human subjects or commercially
distributed or sold, as applicable, by Adapt pursuant to this Agreement, and the
clinical trials insurance coverage shall, prior to the First Commercial Sale of
a Product, in no event be less than Five Million Dollars ($5,000,000) per loss
occurrence and Five Million Dollars ($5,000,000) in the aggregate, and product
liability insurance coverage shall, after such First Commercial Sale, in no
event be less than Ten Million Dollars ($10,000,000) per loss occurrence and Ten
Million Dollars ($10,000,000) in the aggregate.  It is understood that such
insurance shall not be construed to create a limit of Adapt’s liability with
respect to its indemnification obligations under this Article 9. Notwithstanding
the foregoing, Adapt shall have no obligation to maintain any insurance covering
the pharmacokinetics study ongoing as of the Effective Date in respect of a
Product or any liabilities relating thereto.

 

ARTICLE 10
TERM AND TERMINATION

 

10.1         Term.  This Agreement shall commence on the Effective Date and,
unless earlier terminated in accordance herewith, shall continue in force and
effect until terminated in accordance with this Article 10 (such period, the
“Term”).  

 

10.2         Adapt Termination for Convenience.  Adapt shall have the right to
terminate this Agreement in its sole discretion, either in its entirety or in
respect of one or more countries, at any time by providing sixty (60) days prior
written notice to Lightlake.

 

10.3         Termination for Material Breach.  If either Party (the
“Non-Breaching Party”) believes that the other Party (the “Breaching Party”) has
materially breached one or more of its obligations under this Agreement, then
the Non-Breaching Party may deliver notice of such material breach to the
Breaching Party specifying the nature of the alleged breach in reasonable detail
(a “Default Notice”).  Thereafter, the Non-Breaching Party shall have the right
to terminate this Agreement if the breach asserted in such Default Notice has
not been cured within sixty (60) days after such Default
Notice.  Notwithstanding the foregoing, (i) if such material breach, by its
nature, cannot be remedied within such sixty (60) day cure period, but can be
remedied over a longer period not expected to exceed one hundred and fifty (150)
days, then such sixty (60) day period shall be extended for up to an additional
ninety (90) days provided that the Breaching Party provides the Non-Breaching
Party with a reasonable written plan for curing such material breach and uses
Commercially Reasonable Efforts to cure such material breach in accordance with
such written plan and (ii) if such material breach cannot be cured, but the
effects of such material breach are not such that the Non-Breaching Party would
be deprived of the material benefits the Non-Breaching Party would reasonably be
expected to derive from this Agreement in the absence of such material breach,
then the Non-Breaching Party shall not be entitled to terminate this Agreement
on the basis of such material breach unless the Breaching Party has previously
committed a substantially similar material breach of this Agreement.  For
clarity, a breach of Section 3.2.3 of this Agreement shall not, notwithstanding
anything herein, fall within the exception in subpart (ii) of the immediately
preceding sentence.

 



44

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

10.4         Additional Termination by Lightlake for Patent Challenge.  In the
event that Adapt or any of its Affiliates or Commercial Sublicensees,
institutes, prosecutes, or otherwise participates in (or knowingly and
intentionally aids any Third Party in instituting, prosecuting, or participating
in), at law or in equity or before any administrative or regulatory body,
including the U.S. Patent and Trademark Office or its foreign counterparts, any
claim, demand, action, or cause of action for declaratory relief, damages, or
any other remedy, or for an enjoinment, injunction, or any other equitable
remedy, including any interference, re-examination, opposition, or any similar
proceeding, alleging that any claim in a Lightlake Patent is invalid,
unenforceable, or otherwise not patentable or would not be infringed by Adapt’s
activities absent the rights and licenses granted hereunder, Lightlake shall
have the right to terminate this Agreement in its entirety, including the rights
of any Sublicensees, upon written notice to Adapt, unless Adapt withdraws or
terminates the same, or terminates its agreement with such or Commercial
Sublicensee, within ten (10) days after receipt of notice from Lightlake
referencing this Section 10.4.

 

10.5         Termination for Insolvency.  In the event that either Party
(i) files for protection under bankruptcy or insolvency laws, (ii) makes an
assignment for the benefit of creditors, (iii) appoints or suffers appointment
of a receiver or trustee over substantially all of its property that is not
discharged within ninety (90) days after such filing, (iv) proposes a written
agreement of composition or extension of its debts, (v) proposes or is a party
to any dissolution or liquidation, (vi) files a petition under any bankruptcy or
insolvency act or has any such petition filed against that is not discharged
within sixty (60) days of the filing thereof, then the other Party may terminate
this Agreement in its entirety effective immediately upon written notice to such
Party.

 

10.6         Effects of Termination.  In the event of a termination of this
Agreement in its entirety by Lightlake pursuant to Sections 10.3 and 10.4 or by
Adapt pursuant to Section 10.2:

 

10.6.1           all rights and licenses granted by Lightlake hereunder shall
immediately terminate;

 

10.6.2           Adapt shall, and hereby does effective as of the effective date
of termination, grant Lightlake an exclusive license, with the right to grant
multiple tiers of sublicenses, under the Adapt Applied Patents, Adapt Applied
Know-How, and Adapt’s rights under the Joint Patents and Joint Know-How to
Exploit Products;

 

10.6.3           Adapt shall, and hereby does, effective as of the effective
date of termination, assign to Lightlake at Adapt’s expense, all of its right,
title, and interest in and to all Regulatory Approvals applicable to any
Product, and all Regulatory Documentation specific to such Regulatory Approvals
then owned by Adapt or any of its Affiliates, and shall use Commercially
Reasonable Efforts to cause any and all Sublicensees to assign to Lightlake any
such Regulatory Approvals and related Regulatory Documentation then owned by
such Sublicensee;

 



45

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

10.6.4           Adapt shall, and hereby does effective as of the effective date
of termination, grant Lightlake an exclusive, license and right of reference,
with the right to grant multiple tiers of sublicenses and further rights of
reference, under all Regulatory Documentation (including any Regulatory
Approvals) then owned or Controlled by Adapt or any of its Affiliates that are
not assigned to Lightlake pursuant to Section 10.6.3 above that are necessary or
useful for Lightlake or any of its Affiliates or sublicensees to Exploit any
Product and any improvement to any of the foregoing, as such Regulatory
Documentation exists as of the effective date of such termination of this
Agreement and Adapt shall use Commercially Reasonable Efforts to cause its
Commercial Sublicensees to grant comparable rights under all Regulatory
Documentation (including any Regulatory Approvals) then owned or Controlled by
such Commercial Sublicensees;

 

10.6.5           at Lightlake’s request, assign to Lightlake all right, title,
and interest of Adapt in each Product Trademark at Adapt’s expense; and

 

10.6.6           at Lightlake’s request, assign to Lightlake all right, title,
and interest in and to the Development Data that Adapt is not precluded from
disclosing or assigning to Lightlake pursuant to the terms of any applicable
agreement with a Third Party; provided, however, that Adapt shall use
Commercially Reasonable Efforts (which shall not include any obligation to
expend money) to obtain the consent of the applicable Third Party for such
disclosure and/or assignment in the event that Adapt is so precluded.

 

10.7         Transition Assistance.  

 

10.7.1           In the event of a termination of this Agreement in its entirety
by Lightlake pursuant to Sections 10.3 and 10.4 or by Adapt pursuant to Section
10.2, Adapt shall:

 

(a)          cooperate with Lightlake and  notify the applicable Regulatory
Authorities and take any other action reasonably necessary to effect the
transfer of the Regulatory Documentation set forth in Section 10.6.3;

 

(b)          unless expressly prohibited by any Regulatory Authority, at
Lightlake’s written request, transfer control to Lightlake of all clinical
studies being conducted by Adapt as of the effective date of termination and
continue to conduct such clinical studies, at Adapt’s cost, for up to six (6)
weeks to enable such transfer to be completed without interruption of any such
clinical study except if this Agreement is terminated by Adapt pursuant to
Section 10.3; in which case such expense shall be borne by Lightlake; provided
that (A) Lightlake shall not have any obligation to continue any clinical study
unless required by Applicable Law, and (B) with respect to each clinical study
for which such transfer is expressly prohibited by the applicable Regulatory
Authority, if any, Adapt shall continue to conduct such clinical study to
completion, at Adapt’s cost; except if this Agreement is terminated by Adapt
pursuant to Section 10.3; in which case such cost shall be borne by Lightlake;

 



46

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

(c)          at Lightlake’s request, assign (or cause its Affiliates to assign)
to Lightlake any or all agreements with any Third Party with respect to the
conduct of pre-clinical development activities or clinical studies for the
Products, including agreements with contract research organizations, clinical
sites, and investigators, unless, with respect to any such agreement, such
agreement expressly prohibits such assignment, in which case Adapt shall
cooperate with Lightlake in reasonable respects to secure the consent of the
applicable Third Party to such assignment; and Lightlake shall assume all
ongoing obligations under all such contracts so assigned;

 

(d)          at Lightlake’s written request, Adapt shall assign to Lightlake any
Third Party contracts for the Manufacture of Products that may be assigned
without the counterparty’s consent or, in the case of any such contract that
cannot be so assigned without consent, Adapt shall use Commercially Reasonable
Efforts (which shall not include any obligation to expend money) to obtain any
requisite consent for such assignment and shall assign such contract to
Lightlake upon receipt of such consent, and, in the case of each such
assignment, Lightlake shall assume all of Adapt’s obligations under the relevant
contract, except to the extent that the same relate to any breach of such
contract by Adapt; and

 

(e)          Adapt shall duly execute and deliver, or cause to be duly executed
and delivered, such instruments and shall do and cause to be done such acts and
things, including the filing of such assignments, agreements, documents, and
instruments, as may be necessary under, or as Lightlake may reasonably request
in connection with, or to carry out more effectively the purpose of, or to
better assure and confirm unto Lightlake its rights under, this Section 10.7.1
and Section 10.6.

 

10.8         Post-Termination Royalties.  

 

10.8.1           As further consideration for the licenses, assignments and
transfers set forth in Section 10.6 and Section10.7, following termination of
this Agreement by Lightlake pursuant to Section 10.3 or 10.4 or by Adapt
pursuant to Section 10.2, until Adapt has recouped one-hundred percent (100%)
(i) of the Development Costs which were incurred by it in Developing the
Products in accordance with the Initial Development Plan or any subsequent
Development Plan (excluding costs borne by Lightlake in accordance with Section
3.8.1) and such Development Costs were borne by Adapt prior to the effective
date of termination, (ii) the upfront payments paid to Lightlake pursuant to
Section 5.1, (iii) the Regulatory Milestones paid to Lightlake pursuant to
Section 5.2, (iv) the Sales-Based Milestones paid to Lightlake pursuant to
Section 5.3, (iv) and any upfront license payments and milestones paid to Third
Parties pursuant to Section 5.5, Lightlake shall pay to Adapt a royalty of ***
REDACTED ***percent (*** REDACTED ***%) Net Sales of Product.  Sections 5.4.2,
5.5, 5.6, 5.7, 5.8, 5.9, 5.12, 5.13.1 and 5.13.2  shall apply to Lightlake with
respect to the Net Sales by Lightlake of Products mutatis mutandis, except that
all references in the definition of Net Sales to Adapt shall deemed to refer to
Lightlake.

 

10.8.2           In the event of a termination by Adapt pursuant to Section
10.3, Adapt shall continue to pay Lightlake royalties subject to and in
accordance with Sections 5.4, and 5.5; provided, however, that each royalty rate
contemplated by Sections 5.4.1 and 5.4.2 shall be reduced by *** REDACTED ***%
for all royalties owing after the effective date of termination.

 



47

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

10.9         Remedies.  Except as otherwise expressly provided herein,
termination of this Agreement (either in its entirety or with respect to one or
more country(ies)) or other jurisdiction(s) in accordance with the provisions
hereof shall not limit remedies that may otherwise be available in law or
equity.

 

10.10         Accrued Rights; Surviving Obligations.  Termination or expiration
of this Agreement for any reason shall be without prejudice to any rights that
shall have accrued to the benefit of a Party prior to such termination or
expiration.  Such termination or expiration shall not relieve a Party from
obligations that are expressly indicated to survive the termination or
expiration of this Agreement.  Without limiting the foregoing, (i) Section 10.9
and this Section 10.10 and Articles 7, 9 and 11 of this Agreement shall survive
the termination or expiration of this Agreement for any reason, (ii) Sections
3.2.5, 3.3.1(a), 3.3.3(a), 4.1, 4.3.1, 4.3.2, 6.2, 6.3.1, the second sentence of
Section 6.4.2(a), Sections 6.4.3(a), 6.4.3(b), 6.5 and 6.6 shall survive any
termination of this Agreement other than a termination by Lightlake pursuant to
Section 10.3 or Section 10.4 hereof or a termination by Adapt pursuant to
Section 10.2 hereof, (iii) Sections 5.4 through 5.9 and Section 10.8.2 shall
survive a termination by Adapt pursuant to Section 10.3 hereof, (iv) Article 5
shall survive a termination by Adapt pursuant to Section 10.5 hereof and (v)
Sections 10.6, 10.7 and 10.8.1 shall survive any termination of this Agreement
by Lightlake pursuant to Section 10.3 or Section 10.4 hereof.  With respect to
any Sections that survive in accordance with this Section 10.10, the
corresponding definitions shall appropriately survive (e.g. the definition of
“Term” shall continue with respect to the above noted Sections and usage in
other definitions).  

 

ARTICLE 11
MISCELLANEOUS

 

11.1         Force Majeure.  Neither Party shall be held liable or responsible
to the other Party or be deemed to have defaulted under or breached this
Agreement for failure or delay in fulfilling or performing any term of this
Agreement when such failure or delay is caused by or results from fires, floods,
earthquakes, hurricanes, embargoes, shortages, epidemics, quarantines, war, acts
of war (whether war be declared or not), terrorist acts, insurrections, riots,
civil commotion, acts of God or acts, omissions, or delays in acting by any
Governmental Authority (except to the extent such delay results from the breach
by the non-performing Party or any of its Affiliates of any term or condition of
this Agreement) or similar events beyond the reasonable control of the
non-performing Party (a “Force Majeure”).  The non-performing Party shall notify
the other Party of such force majeure within thirty (30) days after such
occurrence by giving written notice to the other Party stating the nature of the
event, its anticipated duration, and any action being taken to avoid or minimize
its effect.  The suspension of performance shall be of no greater scope and no
longer duration than is necessary and the non-performing Party shall use
Commercially Reasonable Efforts to remedy its inability to perform.

 

11.2         Export Control.  This Agreement is made subject to any restrictions
concerning the export of products or technical information from the United
States or other countries that may be imposed on the Parties from time to
time.  Each Party agrees that it will not export, directly or indirectly, any
technical information acquired from the other Party under this Agreement or any
products using such technical information to a location or in a manner that at
the time of export requires an export license or other governmental approval,
without first obtaining the written consent to do so from the appropriate agency
or other governmental entity in accordance with Applicable Law.

 



48

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

11.3         Assignment.

 

11.3.1           Without the prior written consent of Lightlake, Adapt shall not
assign, delegate, or otherwise dispose of, whether voluntarily, involuntarily,
by operation of law or otherwise, this Agreement or any of its rights or duties
hereunder; provided, however, that Adapt may make such an assignment without
Lightlake’s prior written consent to its Affiliate or to a successor, whether in
a merger, sale of stock, sale of assets or any other transaction, of all or
substantially all the assets or business of Adapt or substantially all of the
assets or business of Adapt to which this Agreement relates.  With respect to an
assignment to an Affiliate, Adapt shall remain responsible for the performance
by such Affiliate of the rights and obligations hereunder.  Without the prior
written consent of Adapt, Lightlake shall not assign, delegate, or otherwise
dispose of, whether voluntarily, involuntarily, by operation of law or
otherwise, this Agreement or any of its rights or duties hereunder; provided,
however, that Lightlake may make such an assignment without Adapt’s prior
written consent to its Affiliate or to a successor, whether in a merger, sale of
stock, sale of assets or any other transaction, of all or substantially all the
assets or business of Lightlake or substantially all of the assets or business
of Lightlake to which this Agreement relates.  With respect to an assignment to
an Affiliate, Lightlake shall remain responsible for the performance by such
Affiliate of the rights and obligations hereunder.   Any attempted assignment or
delegation in violation of this Section 11.3 shall be void and of no
effect.  All validly assigned and delegated rights and obligations of the
Parties hereunder shall be binding upon and inure to the benefit of and be
enforceable by and against the successors and permitted assigns of Lightlake or
Adapt, as the case may be.  The permitted assignee or permitted transferee shall
assume all obligations of its assignor or transferor under this Agreement.

 

11.3.2           All rights to Information, materials and intellectual property:
(i) controlled by a Third Party permitted assignee of a Party, which
Information, materials and intellectual property were controlled by such
assignee immediately prior to such assignment; or (ii) controlled by an
Affiliate of a Party who becomes an Affiliate through any Change in Control of
or a merger, acquisition (whether of all of the stock or all or substantially
all of the assets of a Person or any operating or business division of a Person)
or similar transaction by or with the Party, which Information, materials and
intellectual property were controlled by such Affiliate immediately prior
thereto, in each case ((i) and (ii)), shall be automatically excluded from the
rights licensed or granted to the other Party under this Agreement.

 

11.4         Severability.  If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under any present or future law, and if the
rights or obligations of either Party under this Agreement will not be
materially and adversely affected thereby, (i) such provision shall be fully
severable, (ii) this Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision had never comprised a part hereof,
(iii) the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid, or unenforceable
provision or by its severance herefrom, and (iv) in lieu of such illegal,
invalid, or unenforceable provision, there shall be added automatically as a
part of this Agreement a legal, valid, and enforceable provision as similar in
terms to such illegal, invalid, or unenforceable provision as may be possible
and reasonably acceptable to the Parties.  To the fullest extent permitted by
Applicable Law, each Party hereby waives any provision of law that would render
any provision hereof illegal, invalid, or unenforceable in any respect.

 



49

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

11.5         Governing Law.  This Agreement or the performance, enforcement,
breach or termination hereof shall be interpreted, governed by and construed in
accordance with the laws of New York, United States, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction;
provided, that all questions concerning the construction or effect of patent
applications and patents shall be determined in accordance with the laws of the
country or other jurisdiction in which the particular patent application or
patent has been filed or granted, as the case may be.  The Parties agree to
exclude the application to this Agreement of the United Nations Convention on
Contracts for the International Sale of Goods.

 

11.6         Dispute Resolution.  In the event of any dispute between or among
the Parties relating to this Agreement, the Parties will each designate one
senior executive to meet and use good faith efforts to attempt to resolve the
dispute.  If the representatives are unable to resolve the dispute within thirty
(30) days following written notice of the dispute from one Party to another,
then the Parties shall be free to pursue any remedies available to them at law
or in equity.

 

11.7         Submission to Jurisdiction; Waiver of Jury Trial.  

 

11.7.1           SUBJECT TO SECTION 11.6, IN THE EVENT ANY PARTY TO THIS
AGREEMENT COMMENCES ANY LITIGATION, PROCEEDING OR OTHER LEGAL ACTION IN
CONNECTION WITH OR RELATING TO THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY
MATTERS DESCRIBED OR CONTEMPLATED HEREIN OR THEREIN, WITH RESPECT TO ANY OF THE
MATTERS DESCRIBED OR CONTEMPLATED HEREIN OR THEREIN, THE PARTIES TO THIS
AGREEMENT HEREBY (A) AGREE THAT ANY LITIGATION, PROCEEDING OR OTHER LEGAL ACTION
SHALL BE INSTITUTED IN A COURT OF COMPETENT JURISDICTION LOCATED WITHIN THE
BOROUGH OF MANHATTAN, CITY OF NEW YORK, WHETHER A STATE OR FEDERAL COURT; (B)
AGREE THAT IN THE EVENT OF ANY SUCH LITIGATION, PROCEEDING OR ACTION, SUCH
PARTIES WILL CONSENT AND SUBMIT TO PERSONAL JURISDICTION IN ANY SUCH COURT
DESCRIBED IN CLAUSE (A) OF THIS SECTION 11.7 AND TO SERVICE OF PROCESS UPON THEM
IN ACCORDANCE WITH THE RULES AND STATUTES GOVERNING SERVICE OF PROCESS (IT BEING
UNDERSTOOD THAT NOTHING IN THIS SECTION 11.7 SHALL BE DEEMED TO PREVENT ANY
PARTY FROM SEEKING TO REMOVE ANY ACTION TO A FEDERAL COURT IN THE BOROUGH OF
MANHATTAN, CITY OF NEW YORK); (C) AGREE TO WAIVE TO THE FULL EXTENT PERMITTED BY
LAW ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
LITIGATION, PROCEEDING OR ACTION IN ANY SUCH COURT OR THAT ANY SUCH LITIGATION,
PROCEEDING OR ACTION WAS BROUGHT IN AN INCONVENIENT FORUM; (D) DESIGNATE,
APPOINT AND DIRECT CT CORPORATION SYSTEM AS ITS AUTHORIZED AGENT TO RECEIVE ON
ITS BEHALF SERVICE OF ANY AND ALL PROCESS AND DOCUMENTS IN ANY LEGAL PROCEEDING
IN THE STATE OF NEW YORK; (E) AGREE TO NOTIFY THE OTHER PARTIES TO THIS
AGREEMENT IMMEDIATELY IF SUCH AGENT SHALL REFUSE TO ACT, OR BE PREVENTED FROM
ACTING, AS AGENT AND, IN SUCH EVENT, PROMPTLY TO DESIGNATE ANOTHER AGENT IN THE
STATE OF NEW YORK, SATISFACTORY TO BOTH PARTIES, TO SERVE IN PLACE OF SUCH AGENT
AND DELIVER TO THE OTHER PARTY WRITTEN EVIDENCE OF SUCH SUBSTITUTE AGENT’S
ACCEPTANCE OF SUCH DESIGNATION; (F) AGREE AS AN ALTERNATIVE METHOD OF SERVICE TO
SERVICE OF PROCESS IN ANY LEGAL PROCEEDING BY MAILING OF COPIES THEREOF TO SUCH
PARTY AT ITS ADDRESS SET FORTH IN SECTION 11.8 FOR COMMUNICATIONS TO SUCH PARTY;
(G) AGREE THAT ANY SERVICE MADE AS PROVIDED HEREIN SHALL BE EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (H) AGREE THAT NOTHING HEREIN SHALL AFFECT
THE RIGHTS OF ANY PARTY TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

 



50

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

11.7.2           EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH
MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (INCLUDING ANY SUCH ACTION
INVOLVING THE FINANCING SOURCES).  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 11.7.

 

11.8         Notices.

 

11.8.1           Notice Requirements.  Any notice, request, demand, waiver,
consent, approval, or other communication permitted or required under this
Agreement shall be in writing, shall refer specifically to this Agreement and
shall be deemed given only if (i) delivered by hand or sent by facsimile
transmission (with transmission confirmed), (ii) by internationally recognized
overnight delivery service that maintains records of delivery, addressed to the
Parties at their respective addresses specified in Section 11.8.2 or (iii) to
such other address as the Party to whom notice is to be given may have provided
to the other Party in accordance with this Section 11.8.1.  Such Notice shall be
deemed to have been given as of the date delivered by hand or transmitted by
facsimile (with transmission confirmed) or on the second Business Day (at the
place of delivery) after deposit with an internationally recognized overnight
delivery service.  Any notice delivered by facsimile shall be confirmed by a
hard copy delivered as soon as practicable thereafter.  This Section 11.8.1 is
not intended to govern the day-to-day business communications necessary between
the Parties in performing their obligations under the terms of this Agreement.

 



51

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

11.8.2    Address for Notice.

 

If to Adapt, to:  

 

Adapt Pharma Operations Limited

42 Fitzwilliam Square

Dublin 2, Ireland

Attention: Chief Financial Officer

 

with a copy (which shall not constitute notice) to:

 

Mayer Brown LLP

1675 Broadway

New York, NY 10019

Attention: Reb D. Wheeler

Facsimile: 1-212-849-5914

 

If to Lightlake, to:

 

Lightlake Therapeutics

96-98 Baker Street, First Floor

London, England W1U 6TJ

Attention: CEO

Facsimile: +44(0)207 034 1943

 

with a copy (which shall not constitute notice) to:

 

Morgan, Lewis & Bockius LLP
502 Carnegie Center

Princeton, New Jersey 08540

Attention: David G. Glazer

Facsimile:  1-609-919-6701

 

11.9         Entire Agreement; Amendments.  This Agreement, together with the
Schedules attached hereto sets forth and constitutes the entire agreement and
understanding between the Parties with respect to the subject matter hereof and
all prior agreements, understandings, promises, and representations, whether
written or oral, with respect thereto are superseded hereby (including the
Existing CDAs).  Each Party confirms that it is not relying on any
representations or warranties of the other Party except as specifically set
forth in this Agreement.  No amendment, modification, release, or discharge
shall be binding upon the Parties unless in writing and duly executed by
authorized representatives of both Parties.

 



52

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

11.10         English Language.  This Agreement shall be written and executed
in, and all other communications under or in connection with this Agreement
shall be in, the English language.  Any translation into any other language
shall not be an official version thereof, and in the event of any conflict in
interpretation between the English version and such translation, the English
version shall control.

 

11.11         Waiver and Non-Exclusion of Remedies.  Any term or condition of
this Agreement may be waived at any time by the Party that is entitled to the
benefit thereof, but no such waiver shall be effective unless set forth in a
written instrument duly executed by or on behalf of the Party waiving such term
or condition.  The waiver by either Party hereto of any right hereunder or of
the failure to perform or of a breach by the other Party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by such
other Party whether of a similar nature or otherwise.  The rights and remedies
provided herein are cumulative and do not exclude any other right or remedy
provided by Applicable Law or otherwise available except as expressly set forth
herein.

 

11.12         No Benefit to Third Parties.  Covenants and agreements set forth
in this Agreement are for the sole benefit of the Parties hereto and their
successors and permitted assigns, and they shall not be construed as conferring
any rights on any other Persons.

 

11.13         Further Assurance.  Each Party shall duly execute and deliver, or
cause to be duly executed and delivered, such further instruments and do and
cause to be done such further acts and things, including the filing of such
assignments, agreements, documents, and instruments, as may be necessary or as
the other Party may reasonably request in connection with this Agreement or to
carry out more effectively the provisions and purposes hereof, or to better
assure and confirm unto such other Party its rights and remedies under this
Agreement.

 

11.14         Relationship of the Parties.  It is expressly agreed that
Lightlake, on the one hand, and Adapt, on the other hand, shall be independent
contractors and that the relationship between the two Parties shall not
constitute a partnership, joint venture, or agency.  Neither Lightlake, on the
one hand, nor Adapt, on the other hand, shall have the authority to make any
statements, representations, or commitments of any kind, or to take any action,
which shall be binding on the other, without the prior written consent of the
other Party to do so.  All persons employed by a Party shall be employees of
such Party and not of the other Party and all costs and obligations incurred by
reason of any such employment shall be for the account and expense of such
Party.

 



53

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”

 

11.15         Rights in Bankruptcy.  All rights and licenses granted under or
pursuant to this Agreement by Adapt or Lightlake are, and shall otherwise be
deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code,
licenses of right to “intellectual property” as defined under Section 101 of the
U.S. Bankruptcy Code.  The Parties agree that the Parties, as licensees of such
rights under this Agreement, shall retain and may fully exercise all of their
rights and elections under the U.S. Bankruptcy Code.  The Parties further agree
that, in the event of the commencement of a bankruptcy proceeding by or against
either Party under the U.S. Bankruptcy Code, the Party hereto that is not a
Party to such proceeding shall be entitled to a complete duplicate of (or
complete access to, as appropriate) any such intellectual property and all
embodiments of such intellectual property, which, if not already in the
non-subject Party’s possession, shall be promptly delivered to it (i) upon any
such commencement of a bankruptcy proceeding upon the non-subject Party’s
written request therefor, unless the Party subject to such proceeding elects to
continue to perform all of its obligations under this Agreement or (ii) if not
delivered under (i) above, following the rejection of this Agreement by or on
behalf of the Party subject to such proceeding upon written request therefor by
the non-subject Party.

 

11.16         Counterparts; Facsimile Execution.  This Agreement may be executed
in two (2) or more counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.  This
Agreement may be executed by facsimile or electronically transmitted signatures
and such signatures shall be deemed to bind each Party hereto as if they were
original signatures.

 

11.17         References.  Unless otherwise specified, (i) references in this
Agreement to any Article, Section or Schedule shall mean references to such
Article, Section or Schedule of this Agreement, (ii) references in any Section
to any clause are references to such clause of such Section, and
(iii) references to any agreement, instrument, or other document in this
Agreement refer to such agreement, instrument, or other document as originally
executed or, if subsequently amended, replaced, or supplemented from time to
time, as so amended, replaced, or supplemented and in effect at the relevant
time of reference thereto.

 

11.18         Construction.  Except where the context otherwise requires,
wherever used, the singular shall include the plural, the plural the singular,
the use of any gender shall be applicable to all genders and the word “or” is
used in the inclusive sense (and/or).  Whenever this Agreement refers to a
number of days, unless otherwise specified, such number refers to days.  The
captions of this Agreement are for convenience of reference only and in no way
define, describe, extend, or limit the scope or intent of this Agreement or the
intent of any provision contained in this Agreement.  The term “including,”
“include,” or “includes” as used herein shall mean including, without limiting
the generality of any description preceding such term.  The language of this
Agreement shall be deemed to be the language mutually chosen by the Parties and
no rule of strict construction shall be applied against either Party
hereto.  Each Party represents that it has been represented by legal counsel in
connection with this Agreement and acknowledges that it has participated in the
drafting hereof.  In interpreting and applying the terms and provisions of this
Agreement, the Parties agree that no presumption will apply against the Party
which drafted such terms and provisions.

 

[SIGNATURE PAGE FOLLOWS.]

 

54

 

 

THIS AGREEMENT IS EXECUTED by the authorized representatives of the Parties as
of the Effective Date.

  

LIGHTLAKE THERAPEUTICS INC.   ADAPT PHARMA OPERATIONS LIMITED By:   By:      
/s/  Roger Crystal   /s/  Seamus Mulligan Name: Roger Crystal   Name: Seamus
Mulligan Title: Chief Executive Officer   Title: CEO  
                                                               

 

 

 

 

 

[ex10-1_01.jpg]

 



 

 

 

[ex10-1_02.jpg]

 



 

 

 

[ex10-1_03.jpg]

 



 

 

 

[ex10-1_04.jpg]

 



 

 

 

[ex10-1_05.jpg]

 



 

 

 

[ex10-1_06.jpg]

 



 

 

 

[ex10-1_07.jpg]

 



 

 

 

[ex10-1_08.jpg]

 



 

 

 

[ex10-1_09.jpg]

 



 

 

 

[ex10-1_10.jpg]

 



 

 

 

[ex10-1_11.jpg]

 



 

 

 

[ex10-1_12.jpg]

 



 

 

 

[ex10-1_13.jpg]

 



 

 

 

[ex10-1_14.jpg]

 



 

 

 

[ex10-1_15.jpg]

 



 

 

 

[ex10-1_16.jpg]

 



 

 

 

[ex10-1_17.jpg]

 



 

 

 

[ex10-1_18.jpg]

 



 

 

 

[ex10-1_19.jpg]

 



 

 

 

[ex10-1_20.jpg]

 



 

 

 

[ex10-1_21.jpg]

 



 

 

 

[ex10-1_22.jpg]

 



 

 

 

[ex10-1_23.jpg]

 



 

 

 

[ex10-1_24.jpg]

 



 

 

 

[ex10-1_25.jpg]

 



 

 

 

[ex10-1_26.jpg]

 



 

 

  